 DELTA FINISHING COMPANY659Act which is required to comply with the filing provisions of Section9 (f), (g), and (h) of the Act for the petitioning International to bedeemed in full compliance 4 The Board is administratively satisfiedthat District 5 is now in full compliance.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in cutting, buying, processing, andselling lumber.The Petitioner seeks a unit of all maintenance andproduction employees.Although the Employer stated that it wouldtake no position concerning the appropriate unit, there was agreementbetween the parties on exclusions from the unit.We find that all main-tenance and production employees at the Employer's lumber opera-tion located at Beaufort, North Carolina, including the wood em-ployees, truckdrivers, caterpillar drivers, firemen, sawyers in thewoods, and sawman, but excluding the woods foreman, the officers ofthe Employer, officer clerical employees, employees of contractors,guards, professional employees, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (h) of the Act.[Text of Direction of Election omitted from publication.]A SeeUnited Tanner's Inc,103 NLRB 760;Franklin Tanning Company,104 NLRB 192.DELTA FINISHING COMPANY(DIVISION OF J. P.STEVE, NS & CO., INC.-PLANT No. 3)andUNITED TEXTILE WORKERS OF AMERICA, AFLDELTA FINISHING COMPANY(DIVISION OF J. P.STEVENS & CO., INC.-PLANT No. 3) 1andTEXTILEWORKERS UNION OF AMERICA, CIO.Cases Nos.11-CA-558 and11-CA-713.February 18,1955Decisionand OrderOn May 20, 1954, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in Case No. 11-CA-558, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices in violation of Section 8 (a) (1) of the Act, and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Report at-tached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other alleged unfair labor practices andrecommended that the complaint be dismissed with respect to such al-legations.Thereafter, the General Counsel and the Respondent1 The name of the Respondentappears asamended at the hearing111 NLRB No. 114.344056-55-vol. 111--43 660DECISIONSOF NATIONALLABOR RELATIONS BOARDfiled exceptions to the Intermediate Report containing supportingarguments.On July 30, 1954, Trial Examiner Stephen S. Bean issued his In-termediate Report in Case No. 11-CA-713, finding that the Respond-ent had not engaged in certain unfair labor practices in violation ofSection 8 (a) (1), (3), and (4) of the Act, and recommending thatthe complaint be dismissed in its entirety, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the GeneralCounsel filed exceptions to the Intermediate Report and a brief insupport thereof.On September 20, 1954, the General Counsel filed with the Board,and served upon the parties, a motion which, in effect, requested theBoard to consolidate both cases for the purpose of decision.The Re-spondent did not oppose the motion. Because the issues in both casesare related and involve the same Respondent, and in order to effectu-ate the policies of the Act, we hereby grant the motion and will issuea consolidated Decision and Order.The Board has reviewed the rulings of the Trial Examiners madeat the hearings and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Reports, the exceptions and briefs, and the entire record ineach case and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiners, with the following additions andmodifications.Case No. 11-CA-5581.We agree with the Trial Examiner that the Respondent, in vio-lation of Section 8 (a) (1) of the Act, interfered with, restrained, andcoerced its employees in the exercise of their self-organizational rightsguaranteed by the Act.As discussed more fully in the IntermediateReport, this conduct consisted of :(a)Supervisor Baker's interrogation of employee Jones concern-ing union activities at the plant, which was coupled with Baker's re-mark that he "hope[d] none of the men do anything that would hurtthem."(b)Personnel Director Thomas' questioning of employee Lisenbyabout union activities in the plant and his union sympathies, in the,course of which Thomas also asked Lisenby, "How about helping usbreak the union?"'(c)Thomas' statement to Lisenby as part of the same conversationindicating that the Respondent was laying off employees on January2We find that, in the context of the Respondent's other unlawful conduct and its ad-mitted hostility to the Union, the acts of interrogation were coerciveSeeSears,Roebuck& Co, 109 NLRB 632. DELTA FINISHING COMPANY66130, 1953 (the elimination of the second shift grey room employees),as a meansof getting rid of the Union.'(d)Promulgating and enforcing a rule which prohibited employ-ees from engaging in union solicitation and' discussion on companyproperty during nonworking time. Like the Trial Examiner, we findthat such a rule is an unreasonable impediment to self-organizationwhere, as here, there is no evidence that special circumstances madethe rule necessary to maintain production or discipline.4(e)Promulgating and enforcing a rule which prohibited employeesfrom distributing union literature in the plant during nonworkinghours.The Board has recognized the right of an employer to prevent em-ployees from distributing union literature in the plant proper duringnonworking time in the interest of keeping the plant clean and or-derly.'In the present case, it is not contended, nor is there any evi-dence, that the purpose of the no-distribution rule was to maintainplant cleanliness.On the contrary, the record establishes that thisrule was adopted to defeat the Union's organizational campaign at theplant.Under the circumstances, we find that the Respondent's pro-mulgation and enforcement of its no-distribution rule violated Sec-tion8 (a) (1) of the Act.(f)Promulgating and enforcing a rule against union discussionduring working time in order to impede the Union's organizationalcampaign.As working time is for work, a rule which prohibits union discus-sion during working hours is presumed to be valid in the absence ofevidence that it was adopted for a discriminatory purpose.'The evi-dence in this case, however, compels a finding that the rule was adoptedwithout any reasonable relation to the efficient operation of the plant,but merely as a device to obstruct the employees' right to self-organi-zation.Thus, the record shows that the rule was promulgated at thevery time that the Union was inaugurating its organizational cam-paign; that talk concerning other matters not directly associated withthe Respondent's business was permitted during working hours; andthat the Respondent was admittedly hostile to the Union. These fac-tors, when coupled with the other unfair labor practices committed bythe Respondent, manifest a clear discriminatory purpose in the pro-3We, however, agree with the Trial Examiner that the record is insufficient to estab.lish that the January 30 layoff was actually motivated by antiunion considerations, ratherthan by legitimate economic reasons4 Republic Aviation Corp v N. L RB , 324 U. S 793.8Monolith Portland Cement Company,94 NLRB 1358, 1365-6 ;Colonial Shirt Corpora-tion,96 NLRB 711, 713 ;Glen Raven Silk Mills, Inc.,101 NLRB 239, 240, 244, enfd. 203F 2d 946 (C A. 4).9 Peyton Packing Company, Inc,49 NLRB 828, 843, enfd. 142 F. 2d 1009, 1010 (C. A.5) ; see alsoRepublic Aviation Corp. v. N L R. B , supra 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDmulgation of the above rule to impede the self-organizational effortsof its employees.?2.Like the Trial Examiner, we find that the General Counsel failedto prove that the Respondent was motivated by discriminatory rea-sons,(a) in discontinuing the second shift of its grey room operationsand thereby causing a layoff of the complainants herein; (b) in notrecalling Lisenby and Moore to their former jobs at the plant after thelayoff; and (c) in discharging James Jones.Accordingly, we shalldismiss those portions of the complaint alleging discrimination inviolation of Section 8 (a) (3) of the Act.Case No. 11-CA-7131.The Trial Examiner found that the Respondent did not violateSection 8 (a) (1) of the Act by Supervisor Street's statements to em-ployee Carter as to how Carter ever got mixed up with the Union;as to how he thought he would benefit if the Union organized theplant; that he was doing himself more harm than good by trying toorganize the plant; and that Personnel Director Thomas was awareof practically every union meeting that was held in his home andasked Carter whether he knew this fact. In so doing, the Trial Ex-aminer attached no coercive significance to these statements primarilybecause he regarded them simply as a friendly effort by a supervisorto reason with an employee to abandon the Union and because thesestatements were isolated in character.We do not agree with the Trial Examiner's appraisal of SupervisorStreet's remarks.We find that they were more than merely priv-ileged expressions of opinion; rather, we find that they containedveiled threats of reprisal which Carter might suffer for his organiza-tional activity."It is noted that the remarks were directed against aprominent union adherent, whose home, to the Respondent's knowl-edge, was used for union meetings.Although these meetings werepublicized, it is obvious that Street's statements were also intendedto indicate that the meetings were kept under surveillance by Per-sonnel Director Thomas 9 and that attendance might result in punitiveaction.Nor do we agree with the Trial Examiner that Street's remarkswere isolated.For, not only do they reflect the Respondent's con-7CfStandard-Coosa-Thatcher Company,85NLRB 1358,1364-5,Cullman ElectricCooperative,99 NLRB 753, 754.8Although not alleged as an unfair labor practice,we note, as did the Trial Examiner,that a supervisor threatened Carter with discharge if he continued to visit his wife inanother department,while other employees who apparently were not members of theUnion were allowed to visit outside their departmentsUThe record shows that Thomas,on "March 29,1954,drove an automobile past Carter'shome 5 or 6 times, twice with the headlights off, but with parking lights on, and thenafter the last trip he alighted from the car and stationed himself beside a building about 2blocks from the Carter residence. DELTA FINISHING COMPANY663cededpolicy to discourage membership in the Union, but also demon-strate a continuation of the Respondent's pattern of coercive conductinwhich Thomas and another supervisor (Baker) engaged andwhich was litigated in Case No. 11-CA-558, previously discussedherein.10Accordingly, we find that the Respondent, by reason ofStreet's conduct, interfered with, restrained, and coerced employeesin the exercise of their self-organizational rights and thereby violatedSection 8 (a) (1) of the Act.2.We accept the Trial Examiner's finding that the General Coun-sel failed to establish by a preponderance of the evidence that theRespondent unlawfully discharged Sellers because of his union mem-bership or because he gave testimony on behalf of the General Coun-sel in the earlier case.Accordingly, we shall dismiss the complaint,insofar as it alleges a violation of Section 8 (a) (3) and (4) of theAct.THE REMEDYIn view of the foregoing findings, and in order to effectuate thepolicies of the Act, we shall adopt the Trial Examiner's recommenda-tions in Case No. 11-CA-558, with certain modifications provided inour Order hereinafter directed.As Textile Workers Union of Amer-ica, CIO, the Charging Party in Case No. 11-CA-713, is the successorlabor organization of United TextileWorkers of America, AFL,the Charging Party in the other case, we shall only name the formerlabor organization in our Order.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the Respondent, Delta FinishingCompany (Division of J. P. Stevens & Co., Inc.-Plant No. 3),Wallace, South Carolina, its officers, agents,successors,and assigns,shall :1.Cease and desist from :(a) Interrogating employeesconcerningtheirmembership, sym-pathies, or activities on behalf of Textile Workers Union of America,CIO, or any otherlabor organization,in a mannerconstituting inter-10 Contiary to our dissenting colleague's opinion,the Board,with judicial approval, hasconsistently evaluated a respondent's acts in the light of his prior conduct although oc-curring outside the 6-month statutory limitation period,particularly where this conducthad previously been found to constitute an unfair labor practice.See, for example,N L R. B v.Reed & Prince Mfg.Co , 205 F.2d 131, 139-140 (C. A. 1),enfg. 96 NLRB850, 857;N.L. R B v GeneralShoeCorp,192 F 2d 504,507 (C A.6), enfg 90 NLRB1330;Brady Aviation Corporation,110 NLRB 25.Indeed, theUniversal Oil ProductsCompanycase,108 NLRB 68,cited in the dissent in support of our colleague's positionaffirms our viewAlthough the Board in that case refused to find an 8(a) (2) violation,it did so only because,unlike the present case, there was insufficient evidence in the recordof unlawful acts within the 6-month period to warrant such a finding 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDference, restraint, or coercion in violation of Section 8 (a) (1) ofthe Act; threatening employees with economic reprisals because oftheir union or concerted activities; giving employees the impressionthat it was keeping union meetings under surveillance; promulgat-ing and enforcing any rules which prohibit employees from engag-ing in union solicitation or discussion or the distribution of unionliterature on company property during nonworking time ; and dis-criminatorily promulgating and enforcing a plant rule against uniondiscussion during working time for the purpose of impeding the self-organizational efforts of its employees.(b) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the above-named labor organiza-tion, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all of such activities, exceptto the extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Rescind plant rules insofar as they prohibit employees fromengaging in union solicitation or discussion on company property dur-ing their nonworking time.(b)Post at its plant in Wallace, South Carolina, copies of the noticeattached hereto marked "Appendix." 11Copies of such notice, to befurnished by the Regional Director for the Eleventh Region, shall,after being duly signed by a representative of the Respondent, beposted by the Respondent immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken to insure that such noticesare not altered, defaced, or covered by other material.(c)Notify the Regional Director for the Eleventh Region (Wins-ton-Salem, North Carolina), in writing, within ten (10) days fromthe date of this Order as to what steps the Respondent has taken tocomply herewith.IT IS FURTHER ORDERED that the complaints be, and they hereby are,dismissed with respect to the allegations that the Respondent violatedSection 8 (a) (3) and (4) of the Act.n In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." DELTA FINISHING COMPANY665MEMBER RODGERS,dissenting in part :While I concur in the findings and conclusions in Case No. 11-CA-558, I cannot agree with the majority that the statements attributedto Respondent in Case No. 11-CA-713 amount to a violation of Sec-tion 8 (a) (1) of the Act. Like the Trial Examiner, I would findthese statements, " the innocuous remarks of a solitary supervisor toa single employee," insufficient to support a conclusion that the em-ployee or any one else was interfered with, restrained, or coerced.To arrive at the opposite conclusion and to find specifically that thestatements directed at Carter were not made in isolation, the majorityhas found it necessary to rely for support upon the record and findingsof an independentcase(Case No. 11-CA-588) combined with this case,No. 11-CA-713, solely for the procedural convenience of issuing a con-solidated decision and order.If the spirit and intent of Section 10 (b) has any meaning what-ever, it most certainly means that this Board has no authority toreach back and consider year-old facts, already litigated, for thepurpose of considering and evaluating newly alleged unfair laborpractices.That is precisely what has been done with the facts foundin Case No. 11-CA-588 (with whose remedial order, incidentally, Iconcur), to prove that the Carter incident was not an isolated onebut a continuation of the pattern of unfair labor practices foundin that previouscase.If this case is so weak that it cannot standupon its own facts, I see no legal basis for going beyond the recordfor adequate support.Therefore, if this Board, as it has recentlyheld '12 is precluded by statute from finding unlawful any conductwhich occurred prior to the statutory 6-month period, or from giv-ing independent and controlling weight to the evidence of such con-duct, as distinct from considering make-weight 13 or background evi-dence," certainly the use of such outdated evidence from another casewould warrant the same application of the statute.Accordingly,while I would grant the General Counsel's motion to consolidate thesetwo cases, I would do so only for the purpose of issuing a consolidateddecision and order.By thus deeming the evidence in the earlier caseto be inadmissible in the latter one, I must necessarily reject themajority's conclusion that the conduct found in the latter one wasof a pattern. Instead, I would sustain the Trial Examiner and dis-miss the complaint in Case No. 11-CA-713 as unsupported by therecord.12UniversalOil ProductsCompany,108NLRB 68.isN. L R. B v. Reed & Prance Mfg.Co , 205 F. 2d 131, 140 (C. A. 1).14N. L R. B v. GeneralShoeCorp.,192 F. 2d 504,507 (C. A. 6);Brady Aviation Corpo-ration,110NLRB 25. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their unionmembership, sympathies, or activities on behalf of Textile Work-ersUnion of America, CIO, or any other labor organization,in a manner constituting interference, restraint, or coercion, inviolation of Section 8 (a) (1) of the Act.WE WILL NOT threaten our employees with economic reprisalsbecause of their union or concerted activities.WE WILL NOT give the employees the impression that we areengaging in surveillance of their union meetings in order to dis-courage union membership or activity.WE WILL NOT promulgate or enforce any rules which prohibitemployees from engaging in union solicitation or discussion orthe distribution of union literature on company property duringnonworking time.WE WILL NOT discriminatorily promulgate and enforce a ruleagainst union discussion in the plant during working hours forthe purpose of impeding the self-organizational efforts of theemployees.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees in the exercise of the right to self-organization,to form labor organizations, to join or assist the above-namedlabor organization, or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities, except to the extent that suchright may be affected by an agreement requiring membership ina labor organization as a condition of employment, as author-ized in Section 8 (a) (3) of the Act.WE WILL rescind plant rules insofar as they prohibit employeesfrom engaging in union solicitation or discussion on companyproperty during their nonworking time.DELTA FINISHING COMPANY (DIVISION OFJ. P. STEVENS & CO., INC.-PLANT No. 3),Employer.Dated----------------By------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. DELTA FINISHING COMPANYIntermediate ReportSTATEMENT OF THE CASE667The principal issues for determination herein are: 1(1)Did Delta Finishing Company (Division of J. P. Stevens & Co., Inc.-PlantNo. 3), herein called Respondent, on or about January 30, 1953, unlawfully discon-tinue its second shift grey room operations thereby causing Franklin Butler, HughMendel Lisenby, Woodrow Roscoe, Theodore W. Parrott, Everett Moore, and JamesIngram to be laid off?(2)Did Respondent unlawfully discharge James Jones on or about March 30,1953?(3) In reemploying Lisenby and Moore, on or about March 30, 1953, did Respond-ent unlawfully discriminate in regard to hire or terms or conditions of employment?(4)Did Respondent by the conduct specified above and by certain other conductunlawfully interfere with, restrain, or coerce employees9A. The layoff and 8 (a) (1) conductPrior to January 30, 1953, materials processed at the plant involved herein werestored in a warehouse in Bennettsville, South Carolina (about 10 miles from theplant), and were trucked to the plant each day.During 1952, construction of a newwarehouse adjacent to the plant was undertaken. It was contemplated (in 1952)that upon completion of the new warehouse materials to be processed would no longerbe stored in the Bennettsville warehouse and that there would be a consolidation ofthe first and second shifts in the grey room 2 and that such consolidation would re-sult in increased efficiency and decreased costs.The new warehouse was not com-pleted until the latter part of January 1953 and the contemplated changes were notmade prior to January 30, 1953, "because of the lack of physical facilities and thelack of warehouse space."By letters dated December 30, 1952, Respondent's attorneys notified the lessorof the Bennettsville warehouse that after January 31, 1953, Respondent would have nofurther need for these facilities.On or about January 30, Respondent discontinuedusing this warehouse except for storage of some machinery and storage of a relativelysmall quantity of finished materials.During the latter part of March or the firstpart of April 1953, Respondent began again to use this warehouse for storage ofmaterials.However, after April it was used primarily for storage of finished mate-rials.As noted above, prior to January 30, 1953, it had been used for storage ofmaterials to be processed.During the first week of January 1953, Clyde Moore, plant manager; Kelly Trayn-ham, plant superintendent; J. R. Thomas, personnel director; and Jack A. Streeter,preparations department head (the grey room was part of this department) con-ferred concerning the proposed consolidation and decided that it should be made onJanuary 30, 1953.3On or about January 15, 1953, Mendel Lisenby and Everett Moore, second shiftgrey room employees, called upon Lawrence Gore, then business agent for the South-ern States General Board, United Textile Workers of America, AFL, and discussedorganizing employees at the plant involved herein.Moore and Lisenby were advisedby Gore to "set up committees in the various departments" and a meeting was sched-'There is no issue herein concerning jurisdictionRespondent operates a cloth finish-ing plant at Wallace, South Carolina, where materials, supplies, and equipment valued inexcess of $500,000 are received annually from outside South Carolina, and from whichproducts valued in excess of $50,000 are shipped annually to points and places outsideSouth Carolina.After the close of the hearing counsel for the General Counsel submitted a motion tocorrect the transcript in certain particularsNo opposition thereto has been received. Saidmotion is hereby granted and is made a part of the record herein as Trial Examiner's Ex-hibit No 1.2It was believed that by having most of the synthetics processed on a single shift whichwould operate during the same time that other departments also concerned with syntheticsoperated, problems concerning synthetics which needed to be handled by these other de-partments (the planning department and the New York office) could be more expeditiouslyhandled.The third shift was not concerned primarily with synthetics, the other twoshiftswereAlso the planning depaitment and the New York office were not readilyavailable for contact during the hours that the second shift operated.3 Based upon the testimony of Moore and Streeter, Thomas' testimonyisnot consistentwith the above finding and Traynham did not testify with respect to this matter. 668DECISIONSOF NATIONALLABOR RELATIONS BOARDuled for January 23, which was later rescheduled for January 24.At the meetingon January 24, attended by 8 or 10 employees,4 "committees to make contacts" wereset up and another meeting was scheduled for January 31, 1953.On January 31(approximately 10 employees attended this meeting) another meeting was scheduledfor February 1.On February 1, those present (between 8 and 12 employees) weregiven union membership application cards and requested to contact other employees.No signed cards were obtained and no further meetings were held.Throughoutthis period of union activity Lisenby and Moore were the "spark plugs" for the Unionamong the employees of Respondent.However, their activities were not restrictedto second shift or to grey room workers.Rather they tried to organize among allemployees.During January 1953, there were between 450 and 475 employees.On Wednesday, January 28, 1953, Plant Manager Moore told Personnel DirectorThomas that he (Moore) had been informed that efforts were being made to organizethe employees, that "we did not want a union in the plant" and did not want anydisruption of production because of union activities, and told Thomas to find outif there was any dissatisfaction among the employees, and, if there was any dissatis-faction, to find out what it was.On Wednesday and Thursday Thomas investigatedthesematters 5 and late Thursday afternoon (January 29) he told Moore that itlooked like there was union activity throughout the plant.Hollis Spease, a second shift laboratory technician, testified that on January 26 or27, 1953, Carlo Baker, chief chemist, called him to his (Baker's) office and askedif he (Spease) had heard any talk around the plant about anybody being dissatisfiedand that he told Baker he had "heard some were disappointed about short time."Spease further testified:In the same conversation Mr. Baker asked me if I had heard any talk of theunion, and he said that as far as he was concerned, that the union was thenext thing to Communism, and that if the management knew he was talkingto me like this he would be fired.Q. All right, now any time after this-strike that.Do you recall anythingelse of that conversation with Mr. Baker?A. No, sir.Q. Did he say he hoped anything?Mr. BLAKENEY: I object.A. No, he said, "I hope you are not mixed up with the wrong crowd."Q. (By Mr. Goldman.) Now at any other time did any member of manage-ment at Delta Finishing Company speak to you about the union?A. The week following the layoff, Mr. Baker talked to me again outside ofthe dye house, and asked me, he told me, he said, "Don't be messing aroundwith the wrong crowd," that is the only other thing.Q. Do you recall anything further of that conversation?A. No.Q.Was your work mentioned?A. He said I was doing good work.Q. Did he mention anything about mistaken ideas?A. He did say that some people had mistaken ideas about the union, andsaid they thought they were good, but said they were not, said the union wasnot good.Carlo Baker, when questioned about this conversation, testified that he remembereda conversation with Spease and Jones (another laboratory technician) "some timeup in February" in which Spease and Jones stated they were "dissatisfied with shorttime" and Jones asked his (Baker's) "feelings" about the Union.Baker furthertestified that on this occasion he told Jones that in his (Baker's) opinion the Unionwas "pretty closely kin to communism" and that was the extent of the conversation.6On the basis of the entire record herein it appears more likely that this conversationoccurred in February than in January.Furthermore, on the basis of the entirerecord herein, Baker appears to be a more credible witness than Spease. The Trial4Moore was the only employee from the grey room in attendance. Counsel for the Gen-eral Counsel conceded at the hearing that other employees attending this meeting werenot in any way discriminated against.5 Thomas testified his investigation was confined to talking to supervisors and depart-ment heads and to observations.He testified he did not talk to any employee, other thanLisenby (this conversation is discussed elsewhere in this report), about these mailers priorto the layoff on January 30, 1953.6 Jones was not questioned about this conversation. DELTA FINISHING COMPANY669Examinercredits Baker's version of this conversationand findsthat Respondent didnot thereby violate the Act.On Wednesday or Thursday (January 28 or 29), at about the time of the changeof shifts (at about 11 p. m.), Theodore Parrott (an employee not especially activeon behalf of the Union at this time) stopped 2 or 3 men passing by where he(Parrott)was working and "asked how they felt towards the union." 7 Parrott,Lisenby, and Everett Moore testified that on this occasion Personnel Director Thomaswas nearby (in an office between 45 and 60 feet from where Parrott was) observingwhat was taking place.Lisenby and Moore further testified that this was the firsttimethey had seen Thomas at the plant that late at night. Lisenby and Moore toldParrott about Thomas' presence.Thomas testified "my usual business hours are from can'tsee tocan't see.Actuallyfrom 8:30 in the morning until 5:30 or 6 o'clock in the afternoon unless there issomething particular otherwise," that he remembered being in the grey room "agood many times at night," that he did not remember this incident involving Parrott,and that he did not "get any idea or suggestion from anything he saw Parrott doingthat he [Parrott] was out in the gray room discussing union with anybody." 8The Trial Examiner is not persuaded that evidence with respect to this incidentinvolving Parrott, Lisenby, and Moore is sufficient to warrant an inference or findingthat Thomas was engaging in unlawful surveillance or an inference or finding thatThomas, by virtue of the activities of these employees on this occasion, was awareof their pro-unionsympathies.James Jones, a laboratory technician on the first shift (one of the discharged em-ployees involved herein) testified that on Wednesday or Thursday (January 28 or29) Carlo Baker, chief chemist, asked him if he had "heard any of the employeescomplaining around the plant" and when he (Jones) responded that the employeeswere complaining about short time, said, "I certainly hope none of the men do any-thing that would hurt them." Jones further testified that Baker also said, "I thinkthings are going to look better in the future" and asked him (Jones) if he had "heardany talk about the Union." Jones testified he (Jones) answered, "No, sir." Bakerdid not testify concerning this conversation.EverettMoore testified that on Thursday afternoon (January 29) Jones ap-proached him at the water fountain in the grey room during a change of shifts andtold him about the conversation with Baker (noted above) and, in an excitedmanner, indicated his (Jones) belief that they "had been caught."Moore furthertestified that this conversation was cut off abruptly when he (Moore) noticed JackStreeter, preparation department head, 8 or 10 feet away, looking in their direction.Jones did not testify concerning this incident.Streeter testified he did not overhearsuch a conversation between Moore and Jones and that he did not remember orhave any recollection of an occasion similar to that described by Moore.TheTrial Examiner finds that Streeter did not overhear such a conversation.Shortly after Lisenby reported for work on January 30, 1953, he was sent to thepersonnel office.Lisenby's account of what occurred in the personnel officefollows:Iwent up to the personnel department, and I knocked on the door and Mr.Thomas said, "Come in ..." as I started to sit down Mr. Streeter [prepara-tions department head] came in.and Mr. Thomas said, "Mendel, whatI am goingto ask youis illegal" but he said, "I think you are a good friend andIwould like to think you are and you will giveme ananswer that I want," andhe says, "If I hear anymore about it I will have Mr. Streeter to say that I did notsay it," he says. "What is this going on abouta union, in the plant"; and I says,"I don'tknow anything about it," and he said, "Well, you mean you have notheard it," and I said, "No, I have not," and he says, "Well,it is goingon and,"he says, "We got to break it up."Mr. Streeter said, "Well, we can't afford tohave a union here now," and Mr. Thomas said, "Well anyway," he said, "Howabout helping us break it up," and I said, "I am sorry, I can't do it." I said,"Iwas born and raised with these people and went to school with them andI can't afford to do it."And Mr. Streeter said, "Well, what he means is hecould not give you any information," and Mr. Thomas then said, "Well, thatis all right,he said after tonight we are going to have to lay off the gray room,"he said, "After tonight there will not be any gray room and thatseemsto be theonly way that we can break it and we did get rid of it."He said, "You won't7 Parrott testified there was nothing unusual about his "stopping employees passing byand talking to them."8 Belton Laney, personnel officer, testified that he had seen Thomas at the plant at night"quite a few times" and that he had seen Thomas there on many occasions after 10: 30 p. in. 670DECISIONSOF NATIONALLABOR RELATIONS BOARDhave to worry about your job, we will put you somewhere else in the plant,"and said, "How would you like to have the first shift,"and I said, "Well, I wasgetting along mighty good where I was at,"and he said,"Well, I guess so."He said, "With your work on the side papering 9 you could do the paperingbetter in your spare-time."I said, "Well, we will talk about that when thetime comes,"and he said,Mr. Streeter said, "I have not announced that wewere going to lay off the gray room yet, don't say anything about it when youget back," and he said,"I am going to call a meeting and announce it in a fewminutes," and I said, "You mean I am laid off too,"and he said,"Yes, thatseems what is going to have to be done," so I got up to leave and he says,"How do you feel about the union anyway," and I said,"Idon't know, sir.Idon't know anything about the Union,"I said, "I have never worked undera union in my life and don't know anything about them," and he said, "Didyou work in the Navy Yard at Charleston during the war," and I said, "Yes,but I was in the civil service."And then I left and went back in the plant.According to Thomas,a friendship for Lisenby developed as a result of the latterworking at the former'shouse and when it became apparent that Lisenby wouldhave to be laid off,he (Thomas)sent for Lisenby to break the news about the lay-off to him in a less drastic form than had been planned for the other employees.Thomas further testified that since at that time he(Thomas)was investigating "dis-satisfactions,"if any, in the plant,he decided he "might be able to get[from Lisenbyat this interview]some indication which would be of help to me " Concerningthis interview,Thomas testified:I told Mr. Lisenby that I had understood and had information or there wasinformation that there was some union activity in the plant. I asked him didhe know or if he had any idea as to what might be some of the underlyingcauses of any feeling of dissatisfaction which might lead to or bring about suchunion activity.Q What did he say to that?A. He told me-Q Did he make any reply to that?A. Yes.Q.What did he say?A. He said,well, he knew of a couple of things or in the discussion he saidor mentioned he knew of a couple of thingsHe in effect told me he knew of atleast two things which he had heard some people talking about.Q What were they?A One of them was that there was a feeling in most of the preparation de-partment that a good many of the rates were not comparable to the same basisas in other departments.By that, I mean that machine operators in the prepa-ration department were paid in general a little bit lower scale than machineoperators in the dyeing and finishing departments.Q. Did he mention anything else?A. Yes,the other thing mentioned was short hours, short time as it is com-monly called.Q What was the rest of your conversation with him?A.Well, I told him that he probably knew it was very little that anybodycould do about short hours when they were in effect,that is when the condi-tions were there, but that I did not know how long that was going to last. Infact I did not think it was going to last too long. I told him about the ratesthat I would start something off to see about a survey towards a readjustmentof the rates.I then told him that I hated to see him go but that the second shiftin the gray room due to conditions which at that time or which we thought wouldbe best for our own business in order to consolidate the operations there, that wewere going to discontinue the second shift in the gray room.His remark was,"You mean I'm fired?"I said, "No, you are not fired at all."He said, "Youmean I have not got a job," and I said, "Well,after tonight when we consolidatethis gray room at least for a time you won'thave a job.""We will do every-thing we can to get you replaced as soon as we can."He then asked me wasthere anything wrong with his work,which I knew was going to be a questioninmy mind, and I told him no,and Jackie told him no, Jackie assured him-Q.Who is Jackie?A.Mr. Streeter,head of the department who was there with me. There wasno reflection on his work,that was something that we had information on for9During his off-duty hours Lisenby worked as a wallpaper hanger and had done somepaperhanging at Thomas' house DELTA FINISHINGCOMPANY671some time,and now hadcome the time to put it into effect, and there was noth-ing that hadanything to do withhis work or his workhad anything to do with.Q. All right, thendid he depart,was that all or any more?A. He departed withthe statement to me that he had never worked any placethat he enjoyed working anymore thanhe liked usand he liked the company,and that heenjoyed working there and that he hoped that he could get backon as soon as he could,as soon as we could get him back on,and that is the sub-stance ofmy conversation with Mr. Lisenby,on that occasion.Q. Had you hadany report or any intimation or any idea from any source thathe wasin any way activein the union effort?A. NoneHe is thelast manthatI would have thought.Q. Nowhe testified in this casethaton that occasion in youroffice that yousaid to him, "We have got to breakup the Union,how about helping us," andhe says, and I quote, "I am going to even up with these fellows," is that true?A. I did not say that, Mr.Blakeney.Q. He said thatStreeter said, "We can't afford to have theUnion,and aftertonight therewon't be anygray room, thatis the only way we can break it up."Did Mr. Streeter say that?A. Not in mypresencehe didnot, sir.Streetertestified:Mr. Thomas asked Mendel [Lisenbylif he had heard of any union activity go-ing on in the plant,I don't remember exactly what Mendel told him, I think hetold him no,and Mr. Thomasasked himthen if he knew of anyreason,any dis-satisfactionwhy this wouldbe going on and Mendel told him thenthat he did notknow of anythingdefinite but he thought there might be a couple of things.Q. Did he name them?A. Yes, he saidone thing in particular was short time, and the other onewas that hethought that some of our men thought that there was too big a dif-ference in thepayrollin the preparation department compared with other de-partments.Q. Compared with what?A. Other departmentsin the plant.Q. The otherdepartments are what?A. Dyehouse, finishing and put-up.Q. All right, go ahead, was there anyfurther conversation?A.Mr. Thomas then proceededto tell himthat we weregoing to consolidatethe shift that day but he wasgoing to tell the employees about it at the beginningof shifttime,which Ithinkwas 3:45.Mendel askedMr. Thomaswas it be-cause ofhiswork and Mr. Thomassaid no, it was a consolidation to get allsyntheticson the firstshift where we could handlethemmore efficiently and wecan handlethem withless personnel,and I remember that Mendel got up andleft, that heseemed to be satisfied,and he toldMr. Thomas that he liked theplant and he liked the peopleand he neverenjoyed workinganywhereany morethan he did at Delta.Q.Now he says, Lisenby saysthat onthat occasion Mr. Thomas said to him,"We have got to break upthis union effort,or union activity,how abouthelpingus," and that Mendel says, "I can't on account of I was raisedup with theseboys," did anysuch conversation take placebetween Mr. Thomas and him?A. No, sir.Q. He says that you said to him, "We can't afford to have thisunion or aunion,and after tonight there won't be anygray room,thatis the only way wecan breakthe unionup," did youmake that statement or anythingof that sort?A. No, sir,I did not.In view of Thomas' thencurrent investigation of "dissatisfaction"and unionactivitiesat the plant,the unique relationshipbetween Thomas and Lisenby, andthe appearances of witnessesas they testifiedherein,the Trial Examiner finds itdifficult to believe that Thomas refrained fromquestioningLisenby about unionactivities and from makingsome comments indicative of a relationshipbetween theunion activitiesand the layoff. It appears, and the TrialExaminer finds, thatThomas didon this occasion indicatethat the layoff was traceable to the thencurrent union activities.Although asnoted hereinafter, the Trial Examinerbelievesthat the evidenceisnot sufficient to establish that in factthe layoff was motivatedby union activities,he nevertheless believes that on this occasionLisenby was ledto believesuchwas the situation.About 45 minutes after Lisenby leftThomas' office, Streeter assembled the secondshift grey room employees and announcedthat "as of tonight there would be nosecond shift in the grayroom," that all second shift grey roomworkers, except the 672DECISIONS OF NATIONALLABOR RELATIONS BOARDtwo senior male workers and the sewers(two female workers)who were beingtransferred to the first shift, were laid off.'° Streeter indicated that the layoff resultedfrom installation of a new machine (which had recently been put in operation) andthat by making these changes Respondent anticipated cutting "down on the mistakes."The employees were told that they would receive full pay for the shift but that theywere free to leave the plant or to stay and finish the shift.According to Everett Moore and Mendel Lisenby, the following occurred shortlyafter the announcement about the layoff.As Moore was addressing a group of employees assembled near the time clockduring a change of shifts and telling them about the layoff and that despite the layofforganizational efforts would continue,li Campbell Laney, a supervisor official, toldMoore not to stand around talking to the third shift workers and to "go back outin the warehouse" and then (Laney) went to the office and Moore followed asfar as the office doorway.While standing in the doorway, Moore overheard Laneystate to some other supervisors in the office, "Watch Moore and Mendel [Lisenby],don't let them mingle with the third shift workers, when the third shift workerscome in send them on out in the plant. It is all right if they talk to the girls."Mooretold Lisenby what he (Moore) had overheard. Lisenby then went to the office andasked Laney, "What is the meaning of this keeping Everett [Moore] and I awayfrom the third shift workers?" and Laney said he did not mean any reflection onLisenby and told Lisenby to forget it.Laney testified that he observed Moore addressing "a group of men ganged uparound the time clock, at least a dozen" and told Moore he (Laney) "did not carewhat he was talking about, union or whatever it was, that he was holding up . .work and . . . creating a disturbance with these men, and that is not in the leasta good company practice and to break it up and go on to his work." Laney furthertestified that he (Laney) then went to the office and told the supervisor coming onthe third shift "that these boys were creating a disturbance out there by the clockand to go out there and tell them to knock the clock in and go into the plant andstartworking so we would not have that kind of disturbance." Laney furthertestified that shortly thereafter Lisenby complained about being associated with this"crowd" and that he (Laney) told Lisenby he (Laney) was sorry he had usedLisenby's name, he "lust had a idea that he [Lisenby] was out there with EverettMoore."Counsel for the General Counsel seems to contend that this action was violativeof the Act, apparently on the theory that it was an attempt to prohibit unionsympathizers from associating with other workers.The Trial Examiner does notagree and believes and finds that this conduct by Laney was not violative of the Act.Wilson Kimery, a second shift dye department employee, testified that on January30, and shortly after his wife was told that she was being transferred to the firstshift as a sewing machine operator in the grey room,12 he (Wilson Kimery) conferredwith his supervisor, Fred Martin, and requested that he -(Wilson Kimery) also betransferred to the first shift since his wife was being transferred to that shift and itwould be inconvenient for them to work separate shifts.Wilson Kimery furthertestified that on this occasion he told Martin "that I had been approached by severalmen in the plant asking me about the union and that I would like to get his [Martin's]advice concerning the union" and that Martin then took him to the personnel officewhere the following occurred. "Mr. Martin then stated to Mr. Thomas [personneldirector] what I had told him, and Mr. Martin then stated that my chances of goingon the first shift with priority, that men on the shift that had priority would beeligible to be transferred to the first shift, and that he would not make any promisesas to being transferred [that the chance of going on the first shift depended onseniority].And then Mr. Thomas stated that concerning the Union, that Deltacould not say they would fire me if I did join the union, or they could not offer me ahigher job such as Mr. Martin's job if I didnot join."When asked, "Now was thesubject of Hell mentioned at that time?"Kimery replied, "Mr. Thomas stated thatDelta did not want the union and that Hell would freeze over before the unionwould come in that plant."When asked to "tell the rest of the conversation?"Kimery answered, "Well, Mr. Martin then asked me if I would tell him who theIiHugh Mendel Lisenby, Eveiett Moore, Franklin Butler, Woodrow Roscoe, and Theo-doreW Parrott were thus informed of their layoffMoore and Lisenby returned to Re-spondent's employ on March 30, 1953Butler returned on February 26, 1953.Roscoereturned on April 2, 1953, and Parrott has not returned.11 This was the first time Moore had addressed a "bunch of employees" (several) althoughhe had on other occasions stopped employees passing by and "passed on few words withthem "12Kay Kimery had been a sewing machine operator on the second shift in the room. DELTA FINISHING COMPANY673several guys were that approached me andI said, `No,' and Mr. Thomas said, `Well,we probably know them, the ones anyway, including the ones that have alreadygone.",On or about March 12, 1953, Kimery executed an affidavit purporting to coverthe conversation in Thomas' office (noted above). In that affidavit, Kimery stated:I told them why I was there. They-either Martin or Thomas-told me thatmy chance ofgoingon the first shift depended on new hires and my seniority.(Those with top seniority on a shift would be entitled to change, when openingson another shift were available.)Imentioned that several persons had come to me asking what I thought aboutthe union. (I didn'tname names.)I brought this up because I knew nothingabout unions and thought I'd get some advice.M. Thomas said managementcouldn't say anything about the union, couldn't tell me to join or not to join;said he couldn't offer me any reward or higher jobs if I didn't join and couldn'ttellme he'd fire me if I did loin.When confronted with this affidavit Kimery testified that Thomas made the state-ments setforth in the affidavit (noted above).It is noted that in this affidavit Kimery made no mention of Thomas saying "Hellwould freeze over" before Delta would have a union.Kimery testified the failureto include this matter in this affidavit came about by the examiner (who took theaffidavit) interrupting his (Kimery's) account of what occurred to write and by theexaminer's failure to "come back [on the occasion of the taking of this affidavit] toask me again."Kimery further testified that at a later date the examiner againinterviewed him and that on this occasion he (Kimery) signed a statement to theeffect that Thomas had said "Hell would freeze" before Delta would have a union.This second statement is not a part of the record in this matter.Fred Martin testified that Kimery asked him (Martin) for advice aboutjoiningthe Union, that he (Martin) told Kimery he could "not give him that advice" but"I would take him to Mr. Thomas."Martin further testified that in Thomas' office"Kimery asked him the same thing he did me, if it was the right to do, etc.," andthat "Mr. Thomas told him he could not advise him whether or not to, he was notin position to do so."Martin testified he did not "remember the whole conversa-tioli" but he denied that Thomas asked him who had approached him and deniedthat Thomas said, "Well, probably I know [I know the names of the individualsthat had approached Kimery about the union] including the ones that have alreadygone out of here."Martin was not interrogated concerning any statement about"Hell freezing."Thomas testified that he told Kimery he could not advise him about joining ornot joining the Union, that he told Kimery, "Our position was restricted in whatwe could say to a man who was considering such a move," and that "I [Thomas]explained to him that we could not offer him either a reward or threat or reward fornot joining, or threaten him for joining, that actually we did not want to be organizedbecause of the disrupting influences to come in during an organization, and that Ipersonally felt that before the employees that we had in Delta out there would re-spond to organization or would get organized, that, to use the expression which hequoted me, `Hell would freeze over,' that I did not think we had any type of em-ployees which would respond to organizational pressure. I further told Mr. Kimerythat what he chose to do about it was his own business, that what he did about itwas his business and not ours, that the only thing I was interested in and the onlything we were interested in so far as the time spent with us at the plant was that hedid not let whatever decision he took interfere with his work or the work of others.That is, to the best of my memory, about our conversation." Thomas denied thathe (Thomas) stated that he "probably knew who they were [the names of theindividuals who had approached Kimery about the union] including those who hadalready gone" and denied that he (Thomas) or Martin asked Kimery "who had ap-proached him about the union."On the basis of observations of witnesses, and the entire record herein, the TrialExaminer credits the testimony of Thomas and Martin, rather than that of Kimery,with respect to this matter.After the announcement about the layoff (and on the same date) James Ingram,operator of a motor lift (a lift used to pick up packages) engaged primarily in sup-plying materials to the second shift grey room workers, asked his supervisor, JohnThompson, what was going to happen to him (Ingram)Thompson told Ingramhe (Thompson) did not know but he would find out. On Monday, February 2,1953, Thompson told Ingram that in view of the layoff there was nothing for Ingramto do and handed him a check and said he "hated" to see Ingram go but he had togo.Counsel for the General Counsel conceded at the hearing that "the first knowl- 674DECISIONSOF NATIONALLABOR RELATIONS BOARDedge or intimation that the Respondent had of any kind of union connection onthe part of Mr. Ingram was upon the filing of charges against the Company " 13Ingram testified that"once a week"thereafter he sought reemployment and thatabout the first of April 1953 he was reemployed.He further testified that on thisoccasion(when he was reemployed)Thomas told him that Respondent was notaware of his (Ingram's) union connection at the time of the layoff,that he (Ingram)could wear a union button and go to union meetings but "there will be no [union]literature laying around the plant" and that it was against company policy to talkunion in the mill and if he(Ingram)talked union in the mill he(Ingram) wouldbe "fired."Thomas did not testify with respect to this conversation.This recordreveals that talk concerning other matters not directly associated with Respondent'sbusiness was permittedRichard McDougal,a first shift grey room worker,testified that on or about Feb-ruary 2, 1953,Jack Streeter(preparation's department head)asked him(McDougal)ifhe knew anything about the Union and if he knew he was on the"prospect list "McDougal further testified his memory concerning this conversation was not clear,that Streeter also told him that what he did about the Union was of no concern tohim (Streeter)and that the"prospect list" referred to could have been a list of thoseentitled to increases in pay which were made effective a week or two after this con-versation.Streeter did not testify concerning this conversation.The Trial Exam-iner believes and finds that McDougal's testimony,standing alone or in the lightof entire record herein,is inadequate to support a finding adverse to Respondent.James Jones, a laboratory technician,testified that on February 2, 1953, he (Jones)called upon Carlo Baker,chief chemist,and told him (Baker)that he(Jones)understood that his job was in danger if he did not quit associating with EverettMoore, that he (Jones)did not have anything to do with the Union and did notwant to get"railroaded out" and that Baker said,"he did not know anything aboutit."Jones further testified that about 10 minutes later Baker asked him (Jones)to go "up to Mr. Thomas'office with me and tell him what you told me" and that theywent to Thomas'office.Concerning the conversation in Thomas'office, Jonestestified:Q.What occurred then9A.We went in and Carlo and I, and sat down and Mr. Thomas told me thathe could not offer me any reward or he could not throw any threats at me, andI told Mr. Thomas that I understood that my job was in danger if I did notquit associating with Everett Moore, and that I did not know anything aboutthe union talk that was going on, and I did not want to get railroaded out forsomething I did not do,and I said, besides I stay in Cheraw now and Everettstays at McFarland and I don't see so much of him, and he said, "I understandthat you have been burning the road up between Cheraw and McFarlane."Q.What else was said?A.Mr. Baker kept repeating over and over that,"Jimmie,if you have any-thing on your chest, now is the time to get it off," and I told him that I didnot have anything on my chest,that I had told him all I knew. So Mr. Thomassaid he could not talk about the union to me, he said it was against the lawand rules, but that Delta would be, said that Hell would be five foot thick inice before Delta was organized.Baker testified that Jones came to him(Baker)and stated that he (Jones)thoughthis job was in danger because of his associating with Everett Moore and Moore'sconnection with the Union,that he(Baker) told Jones that he(Baker) had nointerest in whether Jones had anything to do with the Union and did not care todiscuss it,and that he (Baker)told Jones that as long as he(Jones)did his workwell, he had "nothing to worry about."Baker testified that Jones was not satisfiedwith his(Baker's)assurances and requested that he(Jones)be given an opportunityto talk to Personnel Director Thomas and that he t(Baker)then arranged an interviewwith ThomasConcerning the conversation in Thomas'office, Baker testified:Q. Now what was the conversation there9A. I told Mr Thomas what he had told me, and Mr Thomas gave himpractically the same answer that I had, and after that Jimmie did not seem tohave anything to say,and I told him, "Well now,you asked for this meeting,13The original charge was filed February 5, 1953.The fist amended charge,addingJimmy Jones as one of those allegedly discriminated against,was filed April 8, 1953, andthe second amended charge, adding Woodrow Roscoe as one of those allegedly unlawfullydischarged,was filed November 13, 1953Respondent's motion to dismiss with respect toRoscoe on the ground that the charge was not filed timely is hereby denied. DELTA FINISHING COMPANY675take advantage of it, or if you are through we will go," and that was about allhe had to say.Q.Well, he testified in this case that Mr. Thomas said to him somewhereduring that conversation when the subject of the union came up, that Hellwould freeze over five feet thick in ice before the Delta plant would be organ-ized, do you remember anything along that line?A. I remember the occasion he is referring to. I believe Mr. Thomas saidthatHell would be five feet thick in ice before the people at Delta would letthemselves be organized.Thomas corroborated Baker's version of this incident and testified that he said,inter alia,"insofar as the union organization there,that I thought with the peoplewe had at Delta, the conditions which existed at Delta, that I thought Hell wouldbe five feet thick in ice before they allowed themselves to be getting organized."On the basis of observations of witnesses,and the entire record herein,the TrialExaminer credits Baker'sand Thomas' version of this meeting and finds that thecredible evidence concerning this incident does not warrant a finding that Respondentthereby violated the Act.Burris Sellers testified that a "week or less"after the layoff(after January 30,1953)he saw a notice on the plant bulletin board stating that employees"were notsupposed to gather up or do any talking out of our own department"and were notsupposed to "give out any pamphlets, leaflets or anything whatsoever at all at anytime."Hollis Spease,a second shift laboratory technician,testified that following thelayoff(about a week later)notices were posted saying that "any employee that wascaught soliciting other employees on the company time or distributing literature or-interfering with the work of others would be subject to disciplinary action that wouldprobably result in discharge."The written notices were not made a part of the record herein,and this testimonyby Sellers and Spease is not disputed.Vernon Gaskins,floorman in the finishing department,testified that at a super-visors'meeting on February 2, 1953, Thomas(personnel director) said:Maybe as we all knew, that there was a labor organization trying to come inthe plant and he said some of the boys were not there and some would be -converted,and he said that the company had rather deal directly with theworkers than deal with the union, and that there would be no literature, unionofficial literature brought in the plant, and that nobody would be allowed to,use the private roads around to the plant unofficially except workers comingin at the gate.Counsel for the General Counsel seeks a finding that Thomas' statement that"some of the boys were not there and some would be converted" referred to andis to be considered in determining whether the layoff was unlawful.It seems morereasonable to believe that this statement referred to the fact that some employeeshad not yet joined the Union and that some workers would thereafter join.TheTrial Examiner believes the interpretation sought by counsel for the General Counselunwarranted.It is not within the province of an employer to promulgate and enforce a ruleprohibiting union solicitation by an employee outside of working hours,althoughon company property.Such a rule must be presumed to be an unreasonable im-pediment to self-organization and unlawful in the absence of evidence that specialcircumstances make the rule necessary in order to maintain production or discipline.(SeeN. L. R. B. v.Monarch MachineTool Co.,210 F. 2d 183,187, and cases citedtherein.)There is no evidence herein of such special circumstances.To the contrary,the evidence reveals a discriminatory application of a "no solicitation"rule or policy.Burris Sellers testified that, while he (Sellers)was a supervisor and on oneoccasion"three weeks or maybe a month after"January 30,1953,when he andhis immediate superior(Woodrow Strauderman)were discussing matters concerningtheir work,Strauderman told him that he (Strauderman)had been told by the officeto fire a man(whom Strauderman did not identify although requested by Sellers to,do so)because he was connected with the Union,that Strauderman said he hadtold the office he had no reason to fire the man, and that he (Strauderman) saidhe had been told to find some reason.Strauderman denied that such a conversationoccurred.Since the Trial Examiner believes that such a conversation is not violativeof the Act,and of little significance in evaluating the issues herein, he is not resolvingthe credibility issue with respect to this matter.Sellers further testified that about a month after January 30,1953,while he(Sellers), employee Nelson Threadgill,and Ed Mercer(allegedly an employee forwhose statements Respondent is responsible)were en route to a fishing area, he and344056-55-vol.111-44 676DECISIONS OF NATIONAL LABOR RELATIONS BOARDThreadgill started"talking about the boys that were fired"and Mercer told them notto talk about the Union,that if they did he(Mercer)would have to report it andthey would be automatically fired.Mercer and Threadgill denied that any refer-ence was made to the Union and denied that the statement attributed to Mercer wasmade.They testified that they recalled an occasion when these three individualswere riding in an automobile and Sellers and Threadgill started talking about theUnion,that on this occasion Mercer remarked that he was not in favor of theUnion and did not want to hear any more about it, and that thereafter no mentionwas made of the subject matter.Sellers' testimony with respect to this matter is not persuasive and on the basisof the entire record herein the Trial Examiner is not convinced that Mercer madethe statements attributed to him by Sellers.Immediately after the announcement about the layoff,Theodore Parrott wentto Thomas' office and asked what was going to be done about his back injury whichoccurred on or about September 12, 1952.Thomas then voided Parrott's layoffand told him he (Thomas)would notify the insurance company and have him (Par-rott)placed on compensation,which he did.Thereafter,on or about June 6,1953, the parties executed an agreement settling claims arising out of this injury.This settlement was premised,in part, upon Parrott's contention that he suffered acontinuing disability.On several occasions after January 30, 1953, Parrott ap-plied for reemployment but he was not reemployed.Parrott testified that on onesuch occasion(and while his claim for back injuries was pending)he was told byBelton Laney,personnel officer, "I would not come back with any threat over myhead."Apparently counsel for the General Counsel believes that an inference shouldbe made that the "threat"referred to Parrott's union activities.Parrott was not es-pecially active on behalf of the Union and no such inference is warranted.Fur-thermore,Thomas testified,without contradiction, that he told Parrott on severaloccasions that because of his(Parrott's)back injury Respondent would only considerhim for limited work, that such work was not available,but that he (Parrott)would be considered for such an opening when one occurred.There is no evidencethat such an opening occurred.The Trial Examiner believes that the allegations ofthe complaint to the effect that Respondent discriminated against Theodore W. Par-rott should be dismissed.Conclusions Regarding the LayoffThe evidence reveals that Respondent was opposed to the Union and in some in-stances exceeded the permissible in indicating its hostility thereto.Nevertheless,the Trial Examiner is not convinced that the consolidation of shifts and consequentlayoffs were because of this hostility and opposition rather than because of eco-nomic considerations.As noted above,the evidence reveals that the decision to con-,solidate and thereby discontinue the second shift grey room operations and the effec-tive date for such move were determined prior to the advent of the Union. Theevidence does not establish that these decisions were altered in any way thereafter.14To the contrary,the evidence reveals that these decisions remained unchanged andthat on one occasion,at least, Personnel Director Thomas used them in an unlawfulmanner to threaten economic consequences for union activities(reference is madeto the conversation with Lisenby on the date of the layoff).B.Discharge of James JonesDuring the week ending March 28, 1953, Respondent was processing some clothwhich it desired to send out from the plant not later than Friday, March 27.OnWednesday,March 25, this cloth arrived in the laboratory to be tested by the firstshiftworkers.Mildred Quick,the employee on the first shift responsible for testsconcerning tensile strength,breakage,light fastness,and crocking,made these tests.The following morning Quick gave the cloth to James Jones, the employee on thefirst shift responsible for shrinkage tests, and told him to run the shrinkage test"Counsel for the General Counsel contended at the hearing that grey room workersperformed an unusual amount of overtime work and that after the layoff,employees otherthan first shift regular grey room workers performed some of the work formerly done bythe second shift grey room workers and that, accordingly,the second shift grey roomoperations continued in a disguised form.The record contains some evidence indicatingthat some employees other than regular first shift grey room workers did, on occasion,do some of the work normally performed by the laid-off employees and evidence concern-ing overtime work.However, the evidence with respet to work by others than grey roomworkers is sparse and not worthy of further comment The evidence adduced is insufficientto warrant a finding favorable to counsel for the General Counsel. DELTA FINISHING COMPANY677(a test which takes about an hour). Jones said he did not havetimeto run the testand placed the cloth on a filing cabinet.The next morning, Friday, Quick askedJones, if he had run the shrinkage test and Jones replied, "No, do it yourself, youare supposed to do it."Quick protested that such was not her responsibility andwent about doing other work. Jones did not run the shrinkage test.On Monday, March 30, Plant Manager Clyde Moore "got a call from New Yorkwanting to know where the sample [the cloth involved herein] was, it had not beenreceived."Moore called Superintendent Kelly Traynham with respect to thismatter.Traynham found out that the cloth was being held up because the shrink-age test had not been made and called Carlo Baker, chief chemist in charge of thelaboratory where tests are made, and told Baker "to find out what was going on."Baker asked Quick about this matter.Quick told Baker the circumstances con-cerning this cloth (outlined above).Baker then went to Jones.The evidence concerning the conversation between Baker and Jones is conflicting.According to Jones, Baker asked about the tests and he (Jones) said he did notknow why the tests had not been run, that he (Jones) had "not ever seen" this clothbefore, that the cloth was marked for testing and the test should have been run bythe person who marked the cloth (Hollis Spease, the laboratory technician on thesecond shift responsible for shrinkage tests). Jones testified Baker then said, "Well,Iwas up in Mr. Moore's office and he has been chewing me out about this and they[the tests] should have been run, and he [Baker] walked off." Jones testified thatabout 2 hours later Baker told him that he (Baker) had been told to dischargehim (Jones) because of his (Jones') failure to run the test and that when he (Jones)protested that he (Jones) was getting a "dirty deal," Baker said, "Well, Jimmie Itried to give you some good advice but you would not listen." 15 Jones further testi-fied that he (Jones) commented that Hollis Spease had thrown away cloth to betested without being discharged for such conduct 16 and Baker said, "The best thingyou better do is go ahead and get another job and forget it." Jones also testifiedthat Baker disclaimed any responsibility for discharging him (Jones) and offered togive him (Jones) a good recommendation and that Baker thereafter refused to givehim the recommendation.According to Baker, when he asked Jones why he had not run the shrinkage testJones responded "he did not have time, just put it off" and when told (by Baker) thatitwas his (Jones') responsibility to run the tests, answered, "Well, I don't see whyI am supposed to be responsible, I don't intend to be responsible." Baker testifiedthat immediately after this conversation he (Baker) discharged Jones.Baker testifiedhe told Jones that he (Baker) "would give him the best recommendation I could underthe circumstances" and that thereafter Jones asked for a recommendation to carrywith him and he (Baker) told Jones he (Baker) would not give him one but that uponinquiry from a concern considering employing him (Jones) he would give the bestrecommendation he "could under the circumstances." Baker testified that he (Baker)made the determination to fire Jones, that he did so when Jones told him that "it wasnot his responsibility to do shrinkage tests and that he did not intend to do it" and thathe did not disclaim (to Jones) responsibility for the discharge.The corroborating evidence, especially the testimony of HollisSpeaseduring cross-'examination, gives more support to Baker's version than it does to Jones' and indicatesthat Jones' discharge is traceable to the failure to run the test in question.The Trial Examiner believes and finds the evidence adduced insufficient to support-the allegations of the complaint with respect to the discharge of Jones.C. Reemployment of Moore and LisenbyAs noted above, Everett Moore and Lisenby, with others, were laid off on January30, 1953, when the second shift grey room operations were discontinued.Mooreand Lisenby were reemployed on March 30, 1953, as warehouse clerks at the ware-house in Bennettsville, South Carolina, at $1.20 per hour (the then current rate forregular grey room workers). They quit during October 1953.Between January 30 and March 30 Moore and Lisenby constantly sought reem-ployment.The evidence reveals that between these two dates only two jobs com-parable in pay to that received by Moore and Lisenby were available.17One of"As noted above Jones and Baker had a conversation on or about February 2, 1953,concerning union activities.16During his training period Spease threw away some cloth (not for customer use) thathe was supposed to test and was reprimanded for such conduct and cautioned not to doit again11Between January 30, 1953, and November 16, 1953 the following persons were hired :Hubert Gaddy, Charles Rivers, Ray Davidson, Ray Cassidy, David Blackwell, Sam Chap- 678DECISIONSOF NATIONALLABOR RELATIONS BOARDthese jobs was given to Frank Butler, another employee laid off on January 30, andthere is no contention that Moore or Lisenby,instead of Butler, should have beengiven this job.Sam Chapman got the other job.Chapman was employed March16, 1953, as an experienced mercerizer helper.NeitherMoore nor Lisenby wasqualified for this job.Also as noted in footnote 10 Roscoe was reemployed April2, 1953.There is no contention herein that Moore or Lisenby should have beengiven this job.A few days prior to March 30, Moore and Lisenby were offered, and they accepted,jobs at the warehouse in Bennettsville,then being reactivated.On or about March-30 they were asked by Personnel Officer Belton Laney to sign certain forms.Theyrefused,contending they were not "new hires" but laid-off employees and the formswould "mess up" their seniorityLaney remarked, "This is too big for me"and calledPersonnel Director Thomas.Thomas told Moore and Lisenby their seniority wouldnot be effected and stated he would mark on the form that they had been temporarilylaid off and would also set forth, by dates, their employment history.Moore andLisenby then stated they wanted to "get some advice" and left Respondent's place ofbusiness.They went to the union headquarters.Upon their return they informedThomas they would accept the job at the warehouse on a temporary basis but that itwas "too far from home"and they wanted their "old jobs back " 18Counsel for the General Counsel asserts that Moore and Lisenby were given jobsin the warehouse,and thereby removed from the plant and from contact with otheremployees interested in union activities,because of their own union activitiesTheTrial Examiner believes and finds the evidence adduced insufficient to support thisassertion.At the warehouse Moore and Lisenby were required to perform manual laborin connection with the loading and unloading and storage of materials,to sweepfloors and to cut grass.On occasion they also helped "check the books and locatethe cloth to be shipped out."Except for the checking of books and locating of-cloth, their work assignments were not different than the work assignments of otherwarehouse clerks and the contention of Counsel for the General Counsel to thecontrary is not borne out by the evidence adduced.In April or May 1953, a machine used to lift heavy items was removed for repairs.Itwas not thereafter returned to the Bennettsville warehouse.Counsel for theGeneral Counsel contends that this machine was taken away from the warehouseas a means of disciplining Moore and Lisenby because of their union activitiesTheTrial Examiner has some suspicions that this might be true.But suspicion is not-proof and the evidence adduced does not support the contentionDuring April or May 1953, Moore volunteered to Campbell Laney, then a super-visor at the warehouse,that he(Moore)was "for organized labor" and that he-(Moore)was "going to talk about it when I get ready."Laney told Moore, "Well,ifyou talk it on the job I will have to fire you.You can talk it at your breaks atlunch hour as much as you like but,if you talk it on the job you will be hindering-other men working unless you talk to yourself and I don't think you could do muchtalking doing that."Shortly after this conversationMoore and Lisenby startedwearing "union badges."At that time Laney read to them a posted rule against"talking on the job and hindering other men from working" and,when Moorestated he(Moore)was "going to still talk union talk" as long as he could getsomeone to listen, Laney indicated he (Laney) intended to enforce the rule andman and GusKellyGaddy had formerlyworkedfor Respondentand was reemployed asa sectionsupeiiisor in the dye departmenton February25, 1953Noneof thelaid-offemployeeswas qualified for this jobRivers was eniployedApril 13,1953, as a learner inthe pieparationdepartment on thethird shiftat a rate of$1 05Theemployees laid offwere paid:l1 15 anhourDavidsonhad formerlywoiked for Respondent and was reem-ployed as a beck helper on thesecond shift on March 11,1953None of the laid-off eni--ployees was qualifiedfor this jobCassidy and Blackwell were employed at the end ofJanuary 1953,at $1 05 an hour and assignedto thethird-shift preparation departmentas utility menChapman was eniployed March 16,1953, as an experienced meicerizeihelpei al $115 an hourNone ofthe laid-oft employees was qualified for this jobKellywas employed either October 14 of November 16, 1953, asa utility man on the third shiftin the pieparation depaitment at $1 05 an hourAlso,itwas stipulated that on or aboutMay 5, 1953,Bogan Morus and Ray Teal were transfeired from the third shift to the firstshiftin the preparation depaitment, and that theythereafter worked full time in thegrey roomzsThomas testified that Moore and Lisenby never made known to him that they"wantedback in the gray room"and denied that on this occasion they stated they considered thewarehouse jobs unsatisfactory and "wanted back in the gray room"The Trial Examinerfinds the facts to be as stated above. DELTA FINISHING COMPANY679-see that employees were not hindered in the performance of their duties.Onanother occasion Laney cautioned Moore not to hinder men working by talking tothem about the Union. Lisenby testified that talking about other matters was notprohibited.Apparently Counsel for the General Counsel contends that Laney'scautioning of Moore was a discriminatory application of a no-talking-on-the-job ruleand was violative of the Act.While there is some evidence to this effect, the entirerecord reveals that Laney's cautions were in the interest of production rather thanin prohibiting union activities and the Trial Examiner finds that this conduct byLaney was not violative of the Act.During April or May, Moore and Lisenby requested, from Campbell Laney,permission to go to Cheraw, South Carolina (a community about 2 miles from theplant and it was necessary to pass the plant to get to Cheraw), in connection withunemployment insurance.At the same time Moore requested permission to visitthe plant to see Respondent's nurse about a blister on his hand, to see PersonnelOfficer Belton Laney about some insurance and, while at the plant, to visit the plantcanteen.Arrangements were made for Moore and Lisenby to take care of theirunemployment insurance matters at the unemployment office in Bennettsville.Thenurse was coming to Bennettsville for a meeting and Campbell Laney "got her tobring her equipment and stop by and treat" Moore's blister.On another occasionthe nurse came from the plant to the warehouse to treat an employee named Kirkley.On still another occasion a warehouse employee named McQueen asked, and wasgranted, permission to visit the nurse, about an injury at the plant.Moore proposedto visit the plant during his (Moore's) lunch period and Campbell Laney opposedthis because he (Laney) thought it not practical to travel this 20 miles (round tripwarehouse to plant) and transact the business proposed (see Belton Laney and eatlunch) in a 30-minute period.Arrangements were made for Moore to see PersonnelOfficer Laney at the plant after his (Moore's) working hours, and he was releasedfrom work before the end of his shift that day.Counsel for the General Counsel contends this treatment of Moore and Lisenbywas another attempt by Respondent to isolate these employees from contact withother employees interested in union activitiesThe Trial Examiner believes and findsthe evidence insufficient to support this contention.As noted above, on May 5, 1953, Morris and Teal were transferred from thethird shift preparations department to the first shift preparations department andthereafter worked in the grey room.Also, as noted above, at this time there wereoutstanding requests from Moore and Lisenby for grey room work.19Morris hadmore seniority than either Moore or Lisenby.Apparently Teal had less.Respond-ent offered a number of reasons for not giving this grey room work to Moore and/orLisenby instead of Teal.While the Trial Examiner is not satisfied with these reasons,the Trial Examiner also is not convinced that the evidence adduced (outlined in thisreport) establishes that Moore and/or Lisenby failed to get this work because oftheir union activities.The Trial Examiner has doubts about this matter (as towhether an inference should be drawn that Moore and/or Lisenby failed to get thiswork because of their union activities). In view of the entire record, and theobligation of Counsel for the General Counsel to carry the burden of proof, theTrial Examiner resolves these doubts in favor of Respondent and finds such aninference not warranted.Counsel for the General Counsel contends that Moore's and Lisenby's quitting,in October, was a matter which Respondent anticipated and forced upon them and,apparently, that their quitting was something in the nature of constructive discharge.In view of the foregoing and the entire record herein the Trial Examiner rejectsthis contention.In view of the foregoing the Trial Examiner finds and concludes that in reemploy-ingMoore and Lisenby Respondent did not discriminate with regard to hire ortenure of employment or terms or conditions of employment to discourage activitieson behalf of a labor organization or to discourage lawful concerted activities.ULTIMATE FINDINGS AND CONCLUSIONSIn view of the foregoing, and the entire record herein, the Trial Examiner findsand concludes:(1)Respondent is engaged in commerce within the meaning of the National LaborRelations Act, as amended, herein called the Act.(2)United Textile Workers of America, AFL, is a labor organization within themeaning of the Act."There is conflicting evidence as to whether Moore and Lisenby on several occasions,expressed desires for grey room work instead of warehouse work.The Trial Examinerfinds that they did. 680DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3)Respondent interfered with,restrained,and coerced employees in the exer-cise of rights guaranteed in Section 7 of the Act and thus engaged in unfair laborpractices within the meaning of Section 8(a) (1) of the Act by: (a) Interrogatingemployees concerning union activities;(b) using the anticipated layoff as a meansof threatening and alluring employees to force abandonment of union activities;(c) prohibiting talk concerning union activities and distribution of union literatureon company property during nonworking time; (d) prohibiting talk concerningunion activities on company property during working time while permitting talkconcerning other matters not directly associated with Respondent's business.(4)The aforesaid unfair labor practices occurring in connection with the op-erations of Respondent's business, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow of commerce.(5) The evidence adduced does not establish that Respondent in changing themethod of operation was motivated by desires to interfere with the right of itsemployees to organize and does not establish that in carrying out its change ofmethod of operation Respondent discriminated against Franklin Butler, HughMendel Lisenby, Woodrow Roscoe, Theodore W. Parrott, Everett Moore, and/orJames H. Ingram because of their union or concerted activities.(6) The evidence adduced does not establish that Respondent discharged JamesJones because of his union or concerted activities.(7)The evidence adduced does not establish that in reemploying Everett Mooreand Hugh Mendel Lisenby, Respondent discriminated in regard to hire or tenureof employment or terms or conditions of employment to discourage activities onbehalf of a labor organization or to discourage lawful concerted activities.[Recommendations omitted from publication ]Intermediate ReportSTATEMENT OF THE CASEUpon charges duly filed by Textile Workers Union of America, CIO, herein calledthe Union, on February 16 and April 6, 1954, the General Counsel of the NationalLabor Relations Board, by the Regional Director of the Eleventh Region (Winston-Salem, North Carolina), issued a complaint dated April 7, 1954, against Delta Finish-ing Company (Division of J. P. Stevens & Co., Inc.-Plant No. 3) herein called theRespondent,alleging that Respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (a) (1), (3),and (4) of the National Labor Relations Act, as amended, 61 Stat. 136, herein calledthe Act.Copies of the charges,complaint,and notice of hearing were duly servedupon Respondent and the Union.With respect to the unfair labor practices, the complaint alleged that Respondent:(1) By its agent, Garland Street, on or about March 29, 1954, interrogated its em-ployees concerning their union membership,activities,and desires,threatened to dis-charge its employees if they joined or retained membership in, or engaged in activitieson behalf of, the Union,and created the impression to its employees of surveillanceof their union meetings and activities;and (2)on or about February 11, 1954, dis-charged its employee, Burris J. Sellers, and thereafter refused to reinstate him becausehe had given testimony under the Act on behalf of, and at the request of, Counsel forthe General Counsel at a hearing in CaseNo. 11-CA-558 between January 11 and16, 1954, because of his membership in, and activities on behalf of,the Union, andbecause he engaged in concerted activities with other employees for the purposes ofcollective bargaining and other mutual aid and protection.Thereafter,Respondent duly filed an answer,admitting that it is now, and has beenat all material times herein, a Delaware corporation maintaining its principal officeand place of business at Wallace, South Carolina, engaged in the finishing of cottonand other goods; admitting that within the past 12 monthsithas at its plant in Wal-lace, processed goods and materials having a value of more than$500,000, more than90 percent of which was shipped to its plant in Wallace from points outside the Stateof South Carolina and more than 90 percent of which was shipped from its plant atWallace to points outside the State of South Carolina; and admitting that on or aboutFebruary 11, 1954, it discharged Sellers, but denying that it had engaged in the al-leged unfair labor practices.Pursuant to notice,a hearing was held on May 18, 19,20, and 21, 1954, at Bennettsville,South Carolina,before me, after I denied Respond-ent'smotion for a continuance.The General Counsel, the Respondent,and theUnion were representedby Counsel.Full opportunity to be heard,to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues,as well as to argue orally and file briefs,was afforded all parties. DELTA FINISHING COMPANY681Upon the entire record in this case, and from my observation of thewitnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTFrom Respondent's admissions I find it is engaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDTextileWorkers Union of America, CIO, is a labor organization admitting em-ployees of Respondent to membership.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The settingThe record discloses, without substantial disagreement, that Sellers testified inJanuary 1954, at the call of the General Counsel during a hearing in a case entitledDelta Finishing Company (Division of J. P. Stevens & Co., Inc.-Plant No. 3)and United Textile Workers of America, AFL, Case No. 11-CA-558, wherein thesame plant and management as those, but a different Charging Party from that inthe instant case, were involved.Sellers, a dyehouse employee, who entered Re-spondent's employ in April 1952, returned to his job as a dye beck operator afterseveral days' attendance at that hearing, on January 18, 1954, and first began towear a union button on the morning of that day.He continued to wear it untilhe was discharged 24 days later on February 11, 1954.During this period he wentto about six union meetings held at the home of Mr. and Mrs H. C Carter, bothemployees, which these 3 and 2 other employees, Earl Griggs, and Hollis Speaseattended.So far as appears these five were the only employees who displayed unionbuttons during the period involved in this case.Forty-six days after Sellers hadbeen discharged, Garland Street, admittedly a supervisor within the meaning of theAct, during a late evening automobile ride which he requested H. C Carter to givehim on March 29, 1954, asked Carter how he ever got mixed up in the Union, howhe thought he would benefit by the Union if the plant were organized, stated thatCarter was doing himself more harm than good by trying to get the plant organ-ized, that John R. Thomas (Respondent's director of personnel) had known aboutevery meeting that had been held at Carter's house, and inquired if Carter was awareof Thomas' knowledge.In late 1953 or around January 1954, Plant Manager Clyde T. Moore informedThomas that he did not feel that the coming of a union to the plant would be goodfor productivity and morale, that the Company did not want a union in the plantor any disruption of production due thereto, stated that he expected Thomas andother people to make all lawful effort to discourage or keep out union activities,and told Thomas to find out what he could about such activities.B. Alleged 8 (a) (1) conductAlthough it is to be observed that the only allegations of interference, restraint,or coercion, independent of Sellers' discharge, are interrogation, a threat of dis-charge, and the creation of the impression of surveillance on or about March 29, 1954,theGeneral Counsel presented additional evidence concerning various events andsituations for the purpose of attempting to show Respondent's hostility toward, anddiscrimination against, the union supporters and its awareness of Sellers' (and Car-ters',Griggs', and Spease's) union activities. In general this evidence, which I findto represent the facts, was to the effect that: (1) On January 18, 1954, whilewaiting to have an order for dye filled in the drug room, Sellers was drinking froma water fountain located near the stairway, as had been his custom for 6 or 7 months,when James A. Holder, the dyer on the first shift, after consulting with Keith Parker,the drug room supervisor, both supervisors within the meaning of the Act, told him(Sellers) that he did not want to catch him drinking there again.Later the sameday Vernon F. Rivers, superintendent of dyeing, a supervisor within the meaning ofthe Act, told Sellers he could drink at that fountain anytime he wanted to when hiswork took him in that vicinity.' (2) On Wednesday, January 27, 1954, Tom Wal-i Respondent presented evidence that on January 18, 1954, Holder questioned the ac-curacy of Sellers' notation on the master card of cloth tangles and that Sellers' reply was,"Mr. Holder, I think it is only fair to warn you that I am putting down everything yousay in a little black book and I will take you to court " Respondent's apparentpurposein referring to this incident is to reveal what Thomas called Sellers' "chip-on-the-shoulder"attitudeThe General Counsel argues this Is but another indication of Respondent's anti-union animusand its attempt to entrap,and find some pretense for discharging, an em-ployee unusually active inunion affairs. 682DECISIONSOF NATIONALLABOR RELATIONS BOARDlace, foreman over the dye becks, a supervisor within the meaning of the Act, gaveSellers permission to visit a dentist for treatment of an infected tooth but requestedhim to return to work the same day if he felt up to it. Later that day, word reachedthe plant that Sellers' father had died and in attempting to locate Sellers,Thomaslearned from Wallace that Sellers had gone to the dentist but was expected to return.Sellers did not return however and stayed out from work on account of his father'sdeath until Monday,February 1, on the morning of which day Thomas called himinto the personnel office and asked him why he did not come back after his dentaltreatment the previousWednesday.Sellers informed Thomas that Wallace hadgiven him permission to remain away if he did not feel like returning and, upon con-sultationwithWallace,Thomas stated he was under the misapprehension Sellerswas absent without leave and thereupon signed his timecard.(3) On February 11,1954,Sellers,not finding a truck in the dye house,went(as he and Griggs had previ-ously done under the observation of supervisors when there were no trucks in thedye house,and as Thomas admits was occasionally done)to the finishing depart-ment to look for a truck where he noticed one standing under the mixing platform.The location was noisy and in reply to his request of the employee on the platformfor permission to use thetruck,the operator hollered that he could take thebucket.Jesse Turner Crawford, foreman of the first shift in the finishing department anda supervisor within the meaning of the Act, asked Sellers what he wanted and Craw-ford understood him to reply that he wanted a bucket. Instead of replying to thequestion which he apparently did not hear,as to who had sent him for a bucket,Sellers took the truck and went back toward the dyehouse.Crawford reported theincident to Rivers.Sellerswas summoned into the dyehouse office where he in-formed Rivers, Wallace, and Crawford he had procured trucks from the finishingdepartment before without permission or objection and was told by Rivers to returnto his machine and that Sellers would hear from him later.After communicationwith Thomas, Rivers prepared a written warning that a repetition of Sellers' conductwould lead to his discharge,showed it to Sellers and requested him to sign it. Sellersrefused to sign the paper on the ground it incorrectly asserted he was seeking abucket whereas in reality he took a truck.Thereupon Rivers told Sellers to go homeand come back when he decided to sign.Sellers then went to the personnel officeand saw Thomas'assistant,Belton Laney,who pointed out that there was a notice onthe bulletin board that permission to go from one department to another was re-quired.Sellers stated he had seen the notice but did not know that one had to havepermission to go from another department to another in the course of duty.Uponbeing again requested to sign the written warning Sellers said the reference to a"bucket" was incorrect and Laney changed the word to "truck." Sellers howeverstilldeclined to sign the corrected notice saying he could not sign anything until hegot permission or word from the National Labor Relations Board.(4) On March12, 1954, Thomas,in the presence of Laney, told the Carters that their attitudeshad changed since they had started engaging in union activities,that the Companyhad certain legal rights,and that it was going to keep the Union out of the plant.(5) After the hearing in January 1954, Carter who worked in the put-up departmentvisited his wife during her working time in the laboratory(as he had done withoutobjection on previous occasions)where he was told by one Baker,a supervisor withinthemeaning of the Act,that he had no business there and by one Kock,anothersupervisor within the meaning of the Act,that if he were caught in the laboratoryagain he would be fired.The following day one Cooper,a supervisor within themeaning of the Act,told Carter that from then on he would be kept in his own de-partment and Carter was relieved from that part of his job that had taken him fromhis put-up department into the warehouse,the preparation department, the finishingdepartment, the laboratory,and the supply room. Thereafter,Monroe Hyatt, whonever wore a union button, an employee who works in the dyehouse,continued, ashe had done before,to visit his wife Odessa Hyatt who works in the put-up depart-ment; Jimmy Wright, an employee who works in the rayon department as a rayonlot changer,and David Chapman, an employee who works in the preparations de-partment,neither of whom wore union buttons,continued as they had before tovisitMrs. Chapman who works in the put-up department;Henry F. Quick, whodoes not wear a union button,an employee who apparently works in the prepara-tion department,continued as he had done before to visit his wife Mildred Quick,who works in the laboratory;and Dorothy Burr, an employee who works in theplanning department,continued, as she had done before,to visit Consuella Hamilton,who works in the laboratory.(6) About 11 p m , on March 29, 1954, Thomas drovean automobile past the Carters'house 5 or 6 times, twice with the headlights off butthe parking lights on,and after the last trip alighted from the car and stationedhimself beside a building about 2 blocks from the Carters' residence. DELTA FINISHING COMPANY683,C. Conclusions respecting 8 (a) (1) allegationsWe now revert to the actual allegations of independent interference, restraint, and'coercion.They are fundamentally based on Street's conduct, as already recounted,consisting of his asking Carter how he ever got mixed up in the Union, how hethought he would benefit by the Union, his stating that Carter was doing himself moreharm than good by trying to get the plant organized, his telling Carter that Thomashad known about every meeting at his house, and his inquiring of Carter if he knewit.Do these inquiries and statements constitute unlawful interrogations concerningunion membership, activities, and desires; unlawful threats to discharge employees ifthey should join or retain membership in, or engage in activities on behalf of, theUnion; or the unlawful creation of the impression to employees of surveillance oftheir union meetings and activities, as alleged?It is the General Counsel's contention that, even standing alone and taken by it-self, Street's conduct is patently violative of the Section 8 (a) (1).Going further,the General Counsel argues to the effect that should there be any lingering doubt con-cerning the unlawfulness of what he terms Street's interrogations, threatening, andimpression-creating, all obscurity must necessarily be dispelled in the shining lightof the revealing, although not unlawful, manifestations on the part of Respondentof hostility toward the Union and its protagonists, and of discouragement of its sup-porters' activities and of discrimination against its members.Respondent makes the pointblank assertions that Street's inquiries of, and state-ments to, Carter have no legal import, prove nothing, and fail to support the allega-tion of threatening discharge, that asking an employee how he happens to be involvedin a union or how he thinks it will benefit him is obviously not a violation of the laborlaw, and that to inform an employee that an employer knows about union meetings,especially when, as in this case everybody had been invited to attend them and thefact of the place and time of their being held is common knowledge, does not con-stitute the creation of the impression to employees of surveillance of their union meet-ings and activities.Respondent had the legal right to reason with its employees, to make known tothem its opposition to the Union, to seek to induce them (as distinguished fromcoercively urging them) to refrain from associating themselves with it, and to dis-continue any union activities in which they may have engaged. It did not have thelegal right interferingly to pry into their union connections and predilections or tothreaten them with reprisals because of their union activities.The rather offhand inquiry made of Carter during an automobile ride in the stilly-night partook more of the nature of a friendly endeavour on the part of a minorsupervisory official to reason with an employee in an effort to have him abandon hissupport of the Union than of a coercive attempt to invade any personal rights guar-anteed by the statute.Under other circumstances, none of which appear here, such,for example, as where systematic interrogation is indulged in or where there has beena discriminatory discharge, questions directed to employees by supervisors about theirunion affiliations or interests may be found to have been repressive in violation ofSection 8 (a) (1). So far as this record discloses Carter was the only employeeamong some 500 who was asked why he happened to join the Union and how he feltitwould benefit him or told he was harming rather than helping himself by his con-duct.Granting that Street intruded Carter's rights, the Board does not exaggeratethe significance of merely evanescent, vagrant, and insular encroachments of thestatute.In this state of the record, I can not conclude that Respondent has beenproven guilty of violating that provision of the Act that has been interpreted to pro-scribe unlawful interrogations.As to the allegation concerning threats of discharge,I am unable to read into Street's plain words any attempt at intimidation or threat,scantily draped or otherwise, that Carter would be discharged if he did not forswearhis union allegiance or any promise of benefit to him or other employees to inducethem to repudiate the Union.And finally, as to the rather odd allegation of creat-ing the impression of surveillance, regardless of whether that may be conduct viola-tive of the Act under any circumstances, Carter had known weeks previously thatRespondent was aware of meetings at his house for, as Carter's wife testified, theywere not secret but had been announced in public and everybody had been invited.In the light of this situation, I am of the opinion that no unlawfully restraining orcoercive implication is inherent in a statement affirming Respondent's knowledge offacts the,Carters and the three other union adherents had already disseminated.Before reaching a final conclusion regarding the 8(a) (1) allegations,it is wellto consider the General Counsel's argument to the effect that any doubts as to whetherStreet's inquiries and statements were violative of the Act should be resolved againstRespondent because of the impact of the previously outlined "water fountain," "dentaltreatment," "truck-bucket," "attitude change," "wife-and-friend visiting," and "driv- '684DECISIONSOF NATIONALLABOR RELATIONS BOARDing-by" incidents.Were there any serious doubts in my mind concerning the lawful-ness of Street's conduct,itmight well be that the import of these seven occurrences,each one quite trivial in itself, would in its totality be sufficient to cause the balance todescend against Respondent.One can but conclude that certain of Respondent'ssupervisors were quite hypercritical in their relations with Sellers and somdwhat dis-criminatory in their conduct toward Carter.This may be explained in part by thefact of Sellers' rather defiant attitude as evidenced by his warning that he would takeHolder to court;his statement to Holder, in the presence of Howsie Morris, that any-thing said was going down in a little black book; his statement to his former super-visor,Woody Strauderman,about the time he first began to wear the union buttonthat word was going around that he was going to be fired and if the Company wantedto fire him, it should do so and he would take the case to the Labor Board no matterwhy he was fired; Sellers'assertion to employee Harold Bacote, when one Griggs wasdischarged on a Tuesday in January,that hell would be 4 feet in ice before he quit-trying to organize the plant and the Company would not fire him because he wasgoing to be,or try to be,too smart;as well as Manager Moore's injunction that super-vision should make all lawful effort to discourage or keep out of union activities.All of this indubitably marked Sellers, and Carter to a lesser extent,for closer super-visory scrutiny than was accorded other less determined and contentious employeesand it can not be gainsaid that Respondent would have been happy to see Sellersand the Carters more compliant than they were.The implication to which all ofthis is susceptible is sufficient to give rise to a suspicion,bordering on a doubt, as tothe benignity of Street'smotive.But the superimposition of a slender incertitude ona foundation of legally irreproachable conduct does not condemn the entire structure.The General Counsel's burden is to support his case by and in accordance witha fair preponderance of the reliable, probative, and substantial evidence.Althoughthe solution to the 8 (a) (1) contention is not simple,I am of the opinion that the-evidence relating to the collateral events, which are not alleged to have been violative,of the Act,suspicious as the circumstances it discloses may be, is of a characterinsufficiently reliable, probative,and substantial to support a conclusion that those'incidents should transmute the innocuous remarks of a solitary supervisor to a single-employee into unfair labor practices from which Respondent should be enjoined todesist.Therefore,on the record as a whole, I shall recommend dismissal of the allegations.of the complaint that Respondent interfered with,restrained,and coerced its em-ployees in violation of Section 8 (a) (1) of the Act.D. Alleged 8(a) (3) and(4) conductWhen Sellers declined to sign the corrected warning slip on February 11, 1954,(as set forth in subsection B (3), above, wherein the situation relating to the "truck"incident is described),Laney told him that he would have until 7 a. in. the followingday to decide whether or not he would sign. Early on the next morning, Friday,February 12, Sellers went to the plant intending to see Laney(who it is to berecalled is Thomas' assistant),but was informed a further investigation of his casewas being made and that Laney would see him at 8:30 a. in. on Monday,February 15.'Sellersmade a further attempt to see Laney at 8:30 a. in. on the 12th but was againtold to return on the 15th.Upon reporting that day, Laney informed Sellers thathe had been discharged.When asked why he had been fired Laney replied that hewould rather not talk about it.2Turning back now,to February 11, after Sellers had left the plant following histalk with Laney,Thomas received a report that Sellers had been distributing union2 Sellers testified that on the 15th Laney also said,"the reason I gave on your employ-ment should be sufficient."The record does not disclose what reason,if any, Respondenthad written up to February 15, 1954, on any form prescribed by South Carolina Employ-ment Security Commission.-By way of information,rather than evidence however, it maybe pointed out that there is a statement in what is purported to be a copy of Decision ofthe Commission'sAppeal Tribunal which was offered as an exhibit but rejected for reasonsset forth in footnote3, infra,that Sellers filed a claim indicating separation on February11, 1954, and that Respondent reported to the Commission on February 19, 1954, that,Sellers had not been terminated on February 11, 1954, but had refused to comply with cer-tain company rules and was told to stay out until an investigation was completed.Aswill later appear in this report,Respondent's position at the bearing was that Sellers was,not discharged until February 15, 1954, after an investigation of his conduct while at workon February 11, had been undertaken.Laney did not testify,but it seems likely, in viewof the time element,Sellers was mistaken in testifying that Laney mentioned, on February15, the reason Respondent gave the commission and that this remark was made later whelpSellers again talked with Laney on March 24.1 DELTA FINISHING COMPANY685literature in the plant during work hours that day and in order that he might have-time to investigate the report, requested Laney to get word to Sellers not to reportthe following morning.The Company had posted in various places in the plant since about March 27,1953, a notice to all employees setting forth a number of rules, violations of whichthe notice stated would subject employees to discipline which might include layoffor discharge.Among these rules were provisions against "unauthorized solicitation,of employees for any purpose," "distributing unauthorized pictures, notices or litera-ture," and "interfering in any way with the work of others."Thomas testified credibly that he made an investigation and learned through anumber of supervisors and employees including Street, Crawford, Rivers, John R.Hancock, Sandy Perdue, and Daniel L. Simpson, that Sellers had spent a substantialamount of time during his working time on February 11, passing out union literatureto, and had interfered with the work of a number of, employees, as well as with hisown work.Upon completion of this investigation Thomas decided to dischargeSellers.Sellers admitted in his testimony before me that on February 10 he hadprocured about 45, 1954, pocket calendar cards bearing the phrase on their face,"For your family's tomorrow join T. W. U. A. today," and on their reverse sidea list of "15 gains through the Textile Workers Union of America, CIO," around8 or 10 of which he distributed in front of the plant gate on February 11, a goodmany of which he gave out that day at places other than at the gate, and windingup that day with around 8 calendars left in his pocket. Sellers denied, however,that he materially interfered with the work of employees in passing out the calendars.A number of employees testified credibly concerning Sellers' activities during theday in question. In summary, this testimony discloses that: Harold Bacote wascaused to stop his tow motor by Sellers who called to him from 30 to 35 feet andasked him if he had received a calendar; Sellers offered a card to Walter Cassidywhile he was going back to his work; John G. Robeson's work on a sewing machinewas interrupted by Sellers asking him what he thought about the Union coming in;Sellers gave Otis Poison, who was engaged in work requiring watching cloth turnover, a calendar which Poison guesses he took 2 minutes from work to read; Sellerstold John R. Hancock he had something for him and put a calendar in his pocketwhile Hancock was weighing soda ash on a scale; Sellers asked James C. Englishifhe wanted a union button while English was running a machine located on apassageway leading to the canteen; Daniel L. Simpson and Sandy Perdue were ina ring where employees are allowed to smoke when Sellers handed each a cardwhich according to Simpson's view it took him about 50 seconds to look over;Sellers offered Ralph Wallace a union button while both were in the bathroom;Hilliard Chavis had seen Sellers passing out calendars before, and Sellers stoppedChavis who was on the way to the bathroom and gave him one; Swafford Jacobsknew what Sellers was passing out, having heard about it from other employees,and when Sellers stuck out something to him, and asked him if he wanted it, whilehe was standing at his machine, Jacobs did not take it; Sellers slid a calendar underthe scales where Thomas Chapman was weighing dye; Sellers followed Thomas Quickinto the bathroom and handed him a calendar; Robert F. Turnage was given acalendar by Sellers who came up to where Turnage was on the job in front of thebecks he operates; Sellers asked Howsie Morris who was working at a table wherehe numbers and dries patches if he wanted a calendar; Sellers stuck a calendar acrossto Sam Boan in the canteen; when Arthur Crouse was walking across an alley enroute to the restroom, Sellers said, "Let me give you a calendar, look at it" andhanded him one; Sellers who had a calendar in his hand interrupted Perry Potterfor 2 or 3 minutes while Potter was trying to get a needle threaded by discussingunion membership; Sellers engaged Jimmie Wright in conversation for 4 or 5 min-utes in a discussion about Wright's attitude toward the Union; and, Sellers askedWilliam Garris to wear, and pinned on him, a union button while Garris was goingto the restroom.On March 24, 1954, Sellers went to the plant and told Laney that he had hada hearing that morning before a South Carolina Employment Commission hearingofficer and that according to the hearing officer he had not been discharged; Laneyreplied that Sellers had given his side of the story and that the Company would haveto set another day for a hearing and give theirs.3s The General Counsel offered in evidence five documents entitled "Appeal No. 17644,Burris J. Sellers," comprising a letter from South Carolina Security Commission grantingRespondent further hearing before Appeals Referee, a notice of continued hearing beforeAppeal Tribunal, a copy of the Commission's letter cancelling continued hearing, the Com-mission'sletter transmitting an enclosed copy of Decision of Appeals, Referee--Consti-tuting an Appeal Tribunal.As appears in footnote 2 these offers were rejected.None 686DECISIONS OF NATIONAL LABOR RELATIONS BOARDSome time after March 24, 1954, after he began receiving unemployment com-pensation benefits, Sellers telephoned Laney at his home requesting work and wasinformed there were no openings.On April 16, 1954, after having learned of this call, Thomas wrote Sellers he mightget in touch with him if he were interested in the possibility of employment.Thefollowing day, or the second day thereafter, Sellers went to see Thomas who, insubstance, told Sellers there had been no complaints about his ability but that al-though he did not object to Sellers' union activity outside the plant, his work andthe Company's business had suffered because of Sellers' preoccupation with unionaffairs while in the plant.Sellers' reply was to the effect that he was 100 percentunion before February 11 and remained steadfastly 100 percent union, and if hewent back in the plant he was going to keep on doing what he had been doing.The import of Thomas' rejoinder was that he disagreed with Sellers insofar as hisunion activities within the plant were concerned but each had a right to maintainhis respective position.There followed some inconclusive talk about the prospectsfor work in the boilerroom ensuing which Sellers left the plant never since havingreturned to work, or being requested to come back.E. Conclusions respecting 8"(a) (3) and (4) allegationsThe reasons given by Respondent for Sellers' termination may adequately be de-scribed in the following quotation from Thomas' testimony:Burris (Sellers)was discharged for distributing union literature during hisworking time to people who were working, interfering with their work, inter-fering with his work to the detriment of the production of our plant, using ourplant and our time as a sounding board for preaching the organization of ourplant.The nub of the General Counsel's contention is that the reasons advanced by Re-spondent are purely dissimulatory and that the actual reason for the discharge wasSellers' union activities.Sellers testified that he was aware of a rule that anybody who interferes with hisown work or the work of others at the plant by engaging in union activities wouldbe discharged.There is no doubt in my mind, and I find, that he was also aware ofthe posted rules concerning the penalties to be imposed in the event of unauthorizedsolicitationand distribution and any interference with the work of others.The General Counsel, relying onJohnston Lawnmower Corporation,107 NLRB1086, contends that the rule proscribing unauthorized solicitation of employees is"illegal" (although he refrained from or neglected to make thesame contentionrelating to distribution of literature).Johnston Lawnmower,a representation case,does not apply here.There, the company passed out letters to its employees onthe job but deniedthe same privileges to the unionand the Board found that thisamountedto a discriminatoryapplication of a no-solicitation rule insofar as it ap-of these documents were legally identified or authenticated and for that reason alone arenot admissibleBut even more fundamentally, notices of reopening of, and cancellationof hearings oz decisions issued by a State agency are not relevant evidence on which onecan find, or from which one can draw any inference, as the General Counsel urges shouldbe done, that because of an employer's failure to go to hearing before a State compensa-tion commission and relate the cause of an employee's separation, its reasonsgivenat ahearing in Federal unfan labor practice case are spurious and that the employee wasindeed discharged for union activity.No more would State commissions' decisions award-ing unemployment benefits constitute evidence on which one could find or infer,since suchbenefits are not usually granted in the event of separations for union activity, that an em-ployee's testimony at a hearing there must have been that he was not discharged for suchreasons and hence any testimony he may give to the contrary in an unfair labor practicecase is falseA conclusion either way would be based upon pure speculation. This is nota situation wherein the Board is entitled to take notice of its own records, a departurefrom the general rule that a court ordinarily will not take notice of records,judgments,and orders in other cases even though they may be between the same parties and in rela-tion to the same subject matter20 American Jurisprudence, 105 § 87. I discern nowarrant in the Act or the Administrative Procedure Act for receiving into evidence anycommunication or decision, even if authenticated, relating to proceedings in other tribunalsbetween different parties upon foreignissues.The dicta inStafford Operating Company,96 NLRB 1217, 1227, relied upon by the General Counsel, concerns merely the produc-tion of records relating to applications of employees for unemployment compensation-notto proceedings before or letters ornotices sentout by unemployment securitycommis-sions-and is inapposite. DELTA FINISHING COMPANY687plied to employees' own time.Hereit isundisputedthat Sellers during workinghours used time owed by himself and other employees to the Company forprounionsolicitationand distribution (the only question being the amountof timeinvolved).It does not appear that Respondent engaged at anytime in anysimilar antiuniondistribution or solicitation at the plant (unlessthe isolatedincidentof Thomas'conversation with the Carters; which is neither alleged nor found to have constitutedpromise of benefit nor threat of reprisal, a month after the fact of Sellers' discharge,could conceivably be consideredantiunionsolicitation) either during working timeor the employees' own time. Sellers testified that he would give a calendar toeveryone in the plant who came by his work station or wherever his duties carriedhim, if it did not interfere with his own or anybody else's work and that he, himself,could judge whether such conduct resulted in interference.The fact remains thatthe rules prohibiting unauthorized solicitation and distribution were violated regard-less of whether or not there was any interference with work.Moreover, althoughSellers takes upon himself the rule of judge as to whether he infracted the thirdrule inhibiting any interruption of others' work, and asserts that he did not markedlyretard production in the course of his solicitation and distribution of calendarsand buttons on February 11, there is ample credible evidence from at least 14 em-ployees including Bacote, Cassidy, Robeson, Polson, Hancock, English, Chavis,Jacobs, Chapman, Turnage, Crouse, Potter, Wright, and Garris, that Sellers eitherdistributed or attempted to distribute calendars or buttons to them and others, ortalked to them soliciting their support for the Union, or both, during his and theirworking time when they were either actually on the job or enroute to and fromtheir work. It seems to me that the only conclusion deducible from this mass ofevidence and the fact, admitted by Sellers, that he distributed around 37 calendarson February 11, is that Sellers did materially interfere with the work of others.Thus it is plain that Sellers did violate three posted company rules on February 11,1954, all of which carried the possible penalty of discharge, i. e , the rule againstunauthorized solicitation, the rule against unauthorized distribution of literature,and the ruleagainstinterfering with others' work.But this conclusion does not completely dispose of theissue.In insisting thateven though Sellers broke company rules (and I take it that the General Counseldoes not concede that he did), nevertheless it should be found that the dischargewas motivated by Respondent's opposition to Sellers' protectedunionactivities, theGeneral Counsel makes various points the chief of which are: (1) Respondent wasnot aware of Sellers' infractions on February 15 when Laney told him he was dis-charged; (2) Respondent discriminatorily applied its distribution, solicitation, andinterference rules; (3) Respondent failed to give Sellers any reason for his dis-charge; and (4) Thomas, upon learning that Sellers' support of the Union remainedunabated, declined to reinstate him on or about April 17, after previously hintingthat he might be reemployed.Although several of the employees who were witnesses at the hearing testifiedthat they had not informed any person in a supervisory capacity of Sellers' ap-proaches to them until shortly before the hearing and during the time of the prepa-ration of the case for trial, it appears that at least three supervisors had told Thomasabout Sellers' February 11 activity before Laney announced to Sellers on Feb-ruary 15, that he was discharged. It also appears that Bacote spoke to ForemanWesley Griggs at the time Sellers spoke to him.Hancock told Street, Rivers, andThomas about it the same day, Byrd reported it to Parker a few minutes after ithappened, Chapman told Parker aboutit"sometime later," Turnage told Wallaceabout it the next day, Potter told Thomas about the interruption the day after ithappened, and Wright spoke to Thomas about the incident the same afternoon. Itfurther appears that Sellers' conduct was open, unconcealed, and widely observedby employees in his and other departments. In view of all of this, it is manifestthat between the hour Thomas first received a report after Sellers had left the planton February 11 that he had been distributing union literature in the plant duringworking hours that day, and the hour when Sellers was informed he was dischargedon February 15, during which time an investigation had been conducted, definiteknowledge came to Respondent's director of personnel that Sellers had violated com-pany rules on February 11.Any claim therefore that Respondent's asserted reasonfor discharging Sellers is newly invented and an afterthought is without merit.Arthur Crouse, an employee, testified that around 2 years previously when theplant was first started there was a collection taken up for a minister without per-mission of management and that subsequently he had helped out in taking upcollections for the injured son of a foreman and a hospitalized son of an employee,with permission of management.Eula Mae Carter testified that once employeeClarence Shart in the presence of Foreman Woody Strauderman handed her whatappeared to be a book when she was walkingalong anaisle and when she opened 688DECISIONS OF NATIONAL LABOR RELATIONS BOARDitfound the object contained batteries from which she received an electric shock,and that the episode took placein justa few secondsto a minute.Considerableevidence was elicited from which it appears that employees occasionally talkedtogether without objection from management about subjects unrelated to their work.The extent of this type of conversationisunclearbut no finding that it was morethanminimalor that management was aware of its occurrence is warranted. Thereisno evidence that anybody other than Sellers distributed literature.Thus, apartfrom Sellers' extensive activities we see at most but one other instance of unau-thorized solicitation (and that 2 years earlier), one of condoned possible "interferingwith the work of others," and none of unauthorized distribution.The facts then,are at extreme variance from those appearing in the oft-cited case ofStandard-Coosa-Thatcher Company,85 NRLB 1359, where it appears at p. 1365, the com-pany permittedextensive solicitationand the Board was convinced it enforced a ruleagainstimportuning for the sole purpose of preventing self-organization.Evenassuming,arguendo,that the General Counsel had established that the nonsolicita-tionand interfering rules were discriminatorily applied, the fact still remains thatSellers violated the third rule proscribing distribution with respect to which the dis-criminatory exercise of which there is not a scintilla of evidence. It can not bedoubted that Sellers was an open and militant union exponent.Even if it wereproven, however, that this factor was given consideration in deciding whether ornot he should be discharged, this hardly shows that he was separated because he hadactively participated in union activities.Southern Oxygen Co, Inc., v. N. L. R. B.,213 F. 2d 738 (C. A. 4). Certainly unprotected union activities, such as I findSellers engaged in, did not secure him immunity from discharge.He had put Re-spondent on notice that any action taken against him would result in litigationand made it clear that he considered himself "too smart" to be fired.Under thesecircumstances it was not unnatural that Respondent was guarded in treating withhim and I feel that Thomas' explanation to the effect that the Company's purposein not giving Sellers any reason for discharging him was that it did not wish to helphim make out a complaint against it by disclosing to him any grounds which hemight attempt to checkmate, circumvent, or explain away or upon which he mighttry to build up a claim, is a truthful elucidation of why Respondent adopted anattitude of arm's lengthcaution indealing with a person who, in the last analysis,had brought such treatment down upon himself by virtue of his own belligerence.Thomas testified that after he learned in April 1954 that Sellers desired to returntowork for the Company he thought the situation over and since there was onlyone charge pending against the Company and that he did not want to beunreason-able if Sellers acted as a normal employee, he wrote the letter of April 16.Alllaw, including the labor law, loves settlements and a willingness to adjust a laboror any other dispute, whether thought to be genuine or contrived, should not redoundto the disfavor of a conciliatory party or readily be construed as an admission ofculpability.Nor should humanitarian motives be deprecated. It is evident thatThomas desired to assure himself that, if Sellers should come back, there wouldbe no recurrence of the disrupting episodes in the plant that had led to his dis-charge.He therefore let Sellers know that he was a satisfactory employee insofaras his work was concerned but that he objected to his union activities during histime atwork.Sellers then insisted that in no way had he receded from his com-plete dedication to the Union's success and that if he came back to work he intendedto continue conducting himself as he had before his dismissal. I have no reasonto believe that Sellers' application for work was other than genuine or that hispurpose in asking for a job was made merely in the hope of establishing the allega-tion in the complaint, filed a little more than a week earlier, that Respondent haddiscriminatorily refused to reinstate him or in the expectation of procuring someother evidence that might tend to support the claim that Respondent had violatedthe Act.Sellers is not to be condemned, for his fearless and unrelenting espousalof a cause in which he thoroughly believed.But it must be said that he dis-played more courage than judgment in adopting the means he employed in seek-ing to attain his goal.He must be brought to realize that ours is a government oflaws, not of men. The law has established limits beyond which one may not tres-pass in the furtherance of no matter how worthy a movement.The Board hasfrequently recognized the validity of the general principle that the right of employeesto engage in union activities is limited by the duty to devote their working time totheir employers' business.Applying this principle to the facts of this case, I findthat Sellers exceeded the boundaries beyond which the exercise of full freedom ofself-organizationmay penetrate by his infringement of reasonable rules regulatingemployee conduct made in the interest successfully of carrying on the Employer'sbusiness.The fact of Sellers' discharge was of his own doing.His was not thefunction of deciding what he could do and what he could not do in behalf of the SERV-AIR AVIATION689Union during his own and his workmates' working hours.When Thomas learned-that Sellers still planned to arrogate to himself the power to decide whether or nothe was violating company rules in the course of indulging in union activities at theplant and that he intended to carry on as before and continue to engage in whatwere, to any reasonable man, even if not to Sellers, the breaking of regulations,Thomas' conclusion that co-existence was intolerable is understandable and hisconsequent decision against rehire has justification.Viewing the evidence in the light most favorable to the General Counsel's con-tention, it could be found that the allegation of discrimination has been established.Assuming thata prima faciecase was made out, it then became incumbent onRespondent to go forward with the introduction of testimony tending to meet orcontrol the General Counsel's evidence.This I conclude Respondent has success-fully done.Therefore I am unpersuaded that the weight of the evidence adducedis sufficient to support the allegation that Sellers was either discharged or deniedreinstatement either on account of his having given testimony under the Act on.behalf of the General Counsel at a hearing of a case in which Respondent was aparty or because of his membership in, and activities on behalf of the Union.On,the contrary I am convinced that Sellers was discharged and denied reinstatementfor cause.Accordingly, I conclude that the allegations respecting Sellers shouldbe dismissed.Therefore, on the record as a whole I shall recommend dismissal of the allega-tions of the complaint that Respondent discriminated against Burris L. Sellers in,violation of Section 8 (a) (3) and (4) of the Act.CONCLUSIONS OF LAW1.The operations of Delta Finishing Company (Division of J. P. Stevens & Co.,.Inc.-Plant No. 3) Wallace, South Carolina, constitute and affect trade, traffic,.and commerce among the several States, within the meaning of Section 2 (6) and(7) of the Act.2.TextileWorkers Union of America, CIO, is a labor organization within themeaning of Section 2 (5) of the Act.3.Respondent has not engaged in unfair labor practices within the meaning ofSection 8 (a) (1) (3) and (4) of the Act.[Recommendations omitted from publication.]SERV-AIR AVIATION,STALLINGS AIR BASEandCLYDE H. HARTMANSERV-AIR AVIATION,STALLINGS AIR BASEandSAVOY NELSONSERV-AIR AVIATION,STALLINGS AIR BASEandHARVEYL.WINSTEAD'SERV-AIR AVIATION,STALLINGS AIR BASEandMARGARET STRICKLAND,SERV-AIR AVIATION,STALLINGS AIR BASEaindALFRED L. TUCKER.Cases Nos.11-CA-659, 11-CA-660, 11-CA-66P2, 11-CA-681, and-11-CA-7t6.February18,1955Decision and OrderOn August 4, 1954, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent fileda statement of exceptions to the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner made,at the hearing and finds that no prejudicial error was committed..111 NLRB No. 112.